Execution Version




creditagmtimage.jpg [creditagmtimage.jpg]




CREDIT AGREEMENT


dated as of


March 30, 2017


among


ARCHROCK PARTNERS OPERATING LLC, as Borrower,


The Guarantors Party Hereto,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
as Syndication Agent


BANK OF AMERICA, N.A.,
REGIONS BANK,
ROYAL BANK OF CANADA and
THE BANK OF NOVA SCOTIA,
as Documentation Agents


JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES LLC,
BANK OF AMERICA N.A.,
REGIONS BANK,
ROYAL BANK OF CANADA,
THE TORONTO-DOMINION BANK, NEW YORK BRANCH and
THE BANK OF NOVA SCOTIA,
as Joint Bookrunners and Joint Lead Arrangers






US 4894648v.16

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page No.
ARTICLE I

DEFINITIONS
Section 1.01
Defined Terms
.....................................................................................1

Section 1.02
Classification of Loans and Borrowings
...........................................42

Section 1.03
Terms Generally
................................................................................42

Section 1.04
Accounting Terms; GAAP
.................................................................43

Section 1.05
Pro Forma Adjustments for Acquisitions and Dispositions ...............43

Section 1.06
Time for Payment or Performance
....................................................44

Section 1.07
Status of Obligations
.........................................................................44

Section 1.08
Certain Calculations and Tests
..........................................................44

Section 1.09
Cashless Rollovers
............................................................................45

ARTICLE II

THE CREDITS
Section 2.01
Commitments
...................................................................................45

Section 2.02
Loans and Borrowings
.....................................................................45

Section 2.03
Requests for Borrowings
..................................................................46

Section 2.04
Protective Advances
.........................................................................47

Section 2.05
Swingline Loans and Overadvances
................................................48

Section 2.06
Letters of Credit
...............................................................................50

Section 2.07
Funding of Borrowings
....................................................................55

Section 2.08
Interest Elections
..............................................................................56

Section 2.09
Termination and Reduction of Commitments; Increase in Revolving Commitments
...................................................................................57

Section 2.10
Extension Offers
...............................................................................59

Section 2.11
Repayment; Evidence of Debt
..........................................................62

Section 2.12
Prepayment of Loans
........................................................................63

Section 2.13
Fees
...................................................................................................64

Section 2.14
Interest
..............................................................................................65

Section 2.15
Alternate Rate of Interest
..................................................................66

Section 2.16
Increased Costs
.................................................................................67

Section 2.17
Break Funding Payments
..................................................................68

Section 2.18
Withholding of Taxes; Gross-Up
......................................................69

Section 2.19
Payments Generally; Allocation of Proceeds; Sharing of Set-offs ...72

Section 2.20
Mitigation Obligations; Replacement of Lenders .............................75

Section 2.21
Defaulting Lenders
............................................................................76

Section 2.22
Returned Payments
............................................................................78

Section 2.23
Banking Services and Swap Agreements
..........................................78



i
US 4894648v.16

--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.01
Organization; Powers
........................................................................79

Section 3.02
Authorization; Enforceability
............................................................79

Section 3.03
Governmental Approvals; No Conflicts
............................................79

Section 3.04
Financial Condition; No Material Adverse Change ..........................79

Section 3.05
Properties
...........................................................................................80

Section 3.06
Litigation and Environmental Matters
...............................................80

Section 3.07
Compliance with Laws and Agreements; No Default .......................81

Section 3.08
Investment Company Status
..............................................................81

Section 3.09
Taxes
..................................................................................................81

Section 3.10
ERISA
................................................................................................81

Section 3.11
Disclosure
..........................................................................................81

Section 3.12
Material Agreements
.........................................................................82

Section 3.13
Solvency
............................................................................................82

Section 3.14
Insurance
...........................................................................................82

Section 3.15
Capitalization and Subsidiaries
.........................................................82

Section 3.16
Security Interest in Collateral
............................................................83

Section 3.17
Employment Matters
.........................................................................83

Section 3.18
Federal Reserve Regulations
.............................................................83

Section 3.19
Use of Proceeds
.................................................................................83

Section 3.20
Anti-Corruption Laws and Sanctions
................................................83

Section 3.21
Common Enterprise
...........................................................................84

Section 3.22
EEA Financial Institutions
.................................................................84

ARTICLE IV

CONDITIONS
Section 4.01
Effective Date
....................................................................................84

Section 4.02
Each Credit Event
..............................................................................88

ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.01
Financial Statements; Borrowing Base and Other Information .........89

Section 5.02
Notices of Material Events
................................................................92

Section 5.03
Existence; Conduct of Business
........................................................93

Section 5.04
Payment of Obligations
.....................................................................93

Section 5.05
Maintenance of Properties
.................................................................94

Section 5.06
Books and Records; Inspection Rights
..............................................94

Section 5.07
Compliance with Laws and Material Contractual Obligations .........94

Section 5.08
Use of Proceeds
.................................................................................95

Section 5.09
Accuracy of Information
...................................................................95

Section 5.10
Insurance
...........................................................................................95



ii
US 4894648v.16

--------------------------------------------------------------------------------





Section 5.11
Casualty and Condemnation
..............................................................95

Section 5.12
Appraisals
..........................................................................................96

Section 5.13
Deposit Accounts; Cash Management
...............................................96

Section 5.14
Additional Collateral;Further Assurances;Unrestricted Subsidiaries 97

Section 5.15
Post-Closing Items
.............................................................................99

ARTICLE VI

NEGATIVE COVENANTS
Section 6.01
Indebtedness
......................................................................................99

Section 6.02
Liens
................................................................................................102

Section 6.03
Fundamental Changes
......................................................................104

Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions .........104

Section 6.05
Asset Sales
.......................................................................................106

Section 6.06
Sale and Leaseback Transactions
....................................................108

Section 6.07
Swap Agreements
............................................................................108

Section 6.08
Restricted Payments; Certain Payments of Indebtedness ................108

Section 6.09
Transactions with Affiliates
.............................................................110

Section 6.10
Restrictive Agreements
....................................................................110

Section 6.11
Amendment of Material Documents
................................................111

Section 6.12
Financial Covenants
.........................................................................111

ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Section 8.01
Appointment
....................................................................................115

Section 8.02
Rights as a Lender
...........................................................................115

Section 8.03
Duties and Obligations
....................................................................116

Section 8.04
Reliance
...........................................................................................116

Section 8.05
Actions through Sub-Agents
...........................................................116

Section 8.06
Resignation
......................................................................................117

Section 8.07
Non-Reliance
...................................................................................118

Section 8.08
Other Agency Titles
.........................................................................119

Section 8.09
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
......................................................................119

Section 8.10
Flood Laws
......................................................................................119

ARTICLE IX

MISCELLANEOUS
Section 9.01
Notices
.............................................................................................120

Section 9.02
Waivers; Amendments
.....................................................................122



iii
US 4894648v.16

--------------------------------------------------------------------------------





Section 9.03
Expenses; Indemnity; Damage Waiver
............................................125

Section 9.04
Successors and Assigns
...................................................................127

Section 9.05
Survival
............................................................................................131

Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution .....132

Section 9.07
Severability
......................................................................................132

Section 9.08
Right of Setoff
.................................................................................132

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process .........133

Section 9.10
WAIVER OF JURY TRIAL
............................................................133

Section 9.11
Headings
..........................................................................................134

Section 9.12
Confidentiality
.................................................................................134

Section 9.13
Several Obligations; Nonreliance; Violation of Law .......................135

Section 9.14
USA PATRIOT Act
..........................................................................135

Section 9.15
Disclosure
........................................................................................135

Section 9.16
Appointment for Perfection
.............................................................136

Section 9.17
Interest Rate Limitation
...................................................................136

Section 9.18
Marketing Consent
..........................................................................136

Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.......................................................................................136

Section 9.20
No Advisory or Fiduciary Responsibility
........................................137

ARTICLE X

LOAN GUARANTY
Section 10.01
Guaranty
..........................................................................................137

Section 10.02
Guaranty of Payment
.......................................................................138

Section 10.03
No Discharge or Diminishment of Loan Guaranty .........................138

Section 10.04
Defenses Waived
.............................................................................139

Section 10.05
Rights of Subrogation
......................................................................139

Section 10.06
Reinstatement; Stay of Acceleration
................................................139

Section 10.07
Information
......................................................................................140

Section 10.08
Termination
......................................................................................140

Section 10.09
Maximum Liability
..........................................................................140

Section 10.10
Contribution
.....................................................................................140

Section 10.11
Liability Cumulative
........................................................................141

Section 10.12
Keepwell
..........................................................................................141





iv
US 4894648v.16

--------------------------------------------------------------------------------





EXHIBITS:
Exhibit A    Form of Assignment and Assumption
Exhibit B     Form of Borrowing Base Certificate
Exhibit C
Form of Compliance Certificate

Exhibit D    Joinder Agreement
Exhibit E-1
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-2
U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit E-3
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-4
U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes)

SCHEDULES:
Commitment Schedule
Schedule 1.01    Swap Agreement Obligations
Schedule 3.05    Properties
Schedule 3.06    Disclosed Matters
Schedule 3.14    Insurance
Schedule 3.15    Capitalization and Subsidiaries
Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens
Schedule 6.04    Existing Investments
Schedule 6.10    Existing Restrictions




v
US 4894648v.16

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of March 30, 2017 (as it may be amended or modified
from time to time, this “Agreement”) among ARCHROCK PARTNERS OPERATING LLC, as
Borrower, the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders, as an
Issuing Bank and as Swingline Lender.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2013 Notes” means those certain 6% senior notes, issued by APLP and Archrock
Partners Finance due April 2021.
“2014 Notes” means those certain 6% senior notes, issued by APLP and Archrock
Partners Finance due October 2022.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any or all or substantially all of the assets of any Person (or any line of
business or division thereof), whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person that have ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


1
US 4894648v.16

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $1,100,000,000.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one (1) month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.15 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to APLP, the Borrower or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.
“APLP” means Archrock Partners, L.P., a Delaware limited partnership.
“APLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of APLP, dated as of January 1, 2007 (as amended by that
certain Amendment No. 1, dated as of April 14, 2008).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Revolving Exposure, a percentage based upon its
share of the Aggregate Revolving Exposure and the unused Commitments; provided
that, in accordance with Section 2.21,


2
US 4894648v.16

--------------------------------------------------------------------------------





so long as any Lender is a Defaulting Lender, such Defaulting Lender’s
Commitment shall be disregarded in the calculations under clauses (a) and (b)
above.
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR and REVLIBOR30 Spread”,
“Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Total Leverage Ratio as of the most recent determination date,
provided that until the delivery to the Administrative Agent, pursuant
to Section 5.01, of APLP’s consolidated financial information for the fiscal
quarter ending June 30, 2017, the “Applicable Rate” shall be the applicable
rates per annum set forth below in Category 1:
Total Leverage Ratio
ABR and REVLIBOR30 Spread
Eurodollar Spread
Commitment Fee Rate
Category 1 
> 4.75 to 1.0
2.25%
3.25%
0.50%
Category 2
< 4.75 to 1.0 but 
> 4.25 to 1.0
1.75%
2.75%
0.50%
Category 3
< 4.25 to 1.0 but 
> 3.75 to 1.0
1.50%
2.50%
0.50%
Category 4
< 3.75 to 1.0 but 
> 3.25 to 1.0
1.25%
2.25%
0.375%
Category 5
< 3.25 to 1.0
1.00%
2.00%
0.375%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01(a) and (b) and the related compliance certificate delivered pursuant to
Section 5.01(c) and (b) each change in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the first calendar day of the month following the
date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Total Leverage
Ratio shall be deemed to be in Category 1 (A) at any time that an Event of
Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered. In the event that, at any date prior to the
Termination Date, any financial statement or compliance certificate delivered
pursuant to Section 5.01(a), (b) or (c) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, and only in such case, then APLP and the
Borrower shall promptly (i) deliver to the Administrative Agent a


3
US 4894648v.16

--------------------------------------------------------------------------------





corrected compliance certificate for such Applicable Period, (ii) determine the
Applicable Rate for such Applicable Period based upon the corrected compliance
certificate, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance herewith, and, if such payment is made, any Default under clause (b)
of Article VII that shall have occurred solely on account of the failure of the
Borrower to pay interest when due as a result of such inaccuracy shall be
automatically waived without any further action by the Administrative Agent and
the Lenders. The preceding sentence is in addition to the rights of the
Administrative Agent and Lenders with respect to Section 2.14(e) and Article VII
and other of their respective rights under this Agreement.
“Appraisal Date” means the “cut off” date or “reference” date for the most
recent appraisal ordered by the Administrative Agent in accordance with Section
5.12.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Archrock Partners Finance” means Archrock Partners Finance Corp., a Delaware
corporation.
“Archrock Partners Leasing” means Archrock Partners Leasing LLC, a Delaware
limited liability company.
“AROC” means Archrock, Inc., a Delaware corporation.
“AROC Credit Agreement” means the Credit Agreement, dated as of June 10, 2015
(as amended, restated, supplemented, or otherwise modified on or prior to the
Effective Date), among ASLP, as borrower, Wells Fargo Bank, National
Association, as administrative agent and the other parties party thereto from
time to time.
“AROC‑WF Account” has the meaning assigned to such term in the AROC-WF Cash
Management Agreement.
“AROC-WF Account Cash Management Agreement” means that certain AROC -WF Cash
Management Agreement, dated as of the date hereof, among the Borrower, ASLP, the
Administrative Agent and Wells Fargo Bank, National Association, as
administrative agent under the AROC Credit Agreement and as depositary bank.
“ASLP” means Archrock Services, L.P., a Delaware limited partnership.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure


4
US 4894648v.16

--------------------------------------------------------------------------------





(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments; provided that the Availability Period may be extended pursuant
to an Extension Amendment in accordance with Section 2.10.
“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by (i) any Lender or any of its Affiliates or
(ii) any Person who was a Lender or an Affiliate of a Lender at the time such
Banking Services Obligation was created or, if in existence on the Effective
Date, on the Effective Date: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services); provided
that the bank services contemplated by this definition provided by any Person
described in the foregoing clause (ii) shall cease to constitute “Banking
Services” hereunder on the date that is 180 days after such Person ceases to be
a Lender or an Affiliate of a Lender.
“Banking Services Obligations” means any and all obligations of the Loan Parties
or its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Code” means the U.S. Bankruptcy Code, being Title 11 of the U.S.
Code.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee,


5
US 4894648v.16

--------------------------------------------------------------------------------





administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means Archrock Partners Operating LLC, a Delaware limited liability
company.
“Borrower Materials” has the meaning set forth in Section 5.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (including the borrowing of an Extended
Loan), (b) a Swingline Loan, (c) a Protective Advance and (d) an Overadvance.
“Borrowing Base” means, at any time, the sum of
(a)    85% of the Borrower’s and the Subsidiary Guarantors’ Eligible Accounts at
such time, plus
(b)    the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Borrower’s and the Subsidiary Guarantors’
Eligible Inventory (other than Compression Units), valued at the lower of cost
or market value, determined on a first-in-first-out basis, plus
(c)    the lesser of (i) 95% of the net book value of the Borrower’s and the
Subsidiary Guarantors’ Eligible Compression Units (other than Eligible New
Compression Units) (with depreciation calculated in accordance with GAAP as in
effect on the Effective Date) and (ii) the product of 80% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent appraisal
ordered by the Administrative Agent multiplied by the net book value of the
Borrower’s and the Subsidiary Guarantors’ Eligible Compression Units (other than
Eligible New Compression Units) (with depreciation calculated in accordance with
GAAP as in effect on the Effective Date), plus


6
US 4894648v.16

--------------------------------------------------------------------------------





(d)    80% of the net book value of the Borrower’s and the Subsidiary
Guarantors’ Eligible New Compression Units (with depreciation calculated in
accordance with GAAP as in effect on the Effective Date), minus
(e)    Reserves.
The Administrative Agent shall have the right, from time to time, in its
Permitted Discretion, to establish or adjust Reserves, upon at least three
(3) Business Days’ prior written notice to the Borrower (which notice shall
include a description of such Reserve being established or adjusted). During
such three (3) Business Day period, the Administrative Agent shall, if
requested, discuss any such Reserve or change with the Borrower and, to the
extent applicable, the Borrower may take such action as may be required so that
the event, condition or matter that is the basis for such Reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent. Notwithstanding
anything to the contrary herein, (a) the amount of any such Reserve or change
shall have a reasonable relationship to the event, condition or other matter
that is the basis for such Reserve or such change and (b) no Reserves or changes
shall be duplicative of Reserves or changes already expressly accounted for
through eligibility criteria. The Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(d).
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
sole discretion.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas and New York, New York are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan or a Loan accruing interest at REVLIBOR30 Rate without giving
effect to the proviso contained in the definition for “REVLIBOR30 Rate”, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in London.
“Cash Dominion Trigger Period” means (a) a period commencing on any date on
which Availability shall have been less than the Threshold Amount for more than
five (5) consecutive Business Days and continuing until Availability shall have
been in excess of the Threshold Amount for thirty (30) consecutive days or (b) a
period commencing on any date on which a Specified Event of Default shall have
occurred and continuing until no such Specified Event of Default shall have
existed during the preceding thirty (30) consecutive days.
“Cash Management Agreements” means, collectively, (i) the AROC-WF Account Cash
Management Agreement and (ii) the APLP-WF Account Cash Management Agreement,
dated as of the date hereof, among the Borrower, ASLP, the Administrative Agent
and Wells Fargo Bank,


7
US 4894648v.16

--------------------------------------------------------------------------------





National Association, as administrative agent under the AROC Credit Agreement
and as depositary bank.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
APLP and its Restricted Subsidiaries prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of one or more of the following events:
(a) APLP ceases to own, directly or indirectly, 100% of the Equity Interests in
the Borrower; (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower; (c) the General Partner ceases to be the sole
general partner of APLP; (d) AROC ceases to (i) Control the General Partner or
(ii) own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens or other encumbrances of the type set forth in
clauses (a) and (e) of the definition of “Permitted Encumbrances”), at least 90%
of the Equity Interests in the General Partner or (e) APLP shall cease to own,
directly or indirectly, free and clear of all Liens or other encumbrances (other
than Liens or other encumbrances of the type set forth in clauses (a) and (e) of
the definition of “Permitted Encumbrances” and in Section 6.02(a)), 100% of the
outstanding voting Equity Interests of each Restricted Subsidiary on a fully
diluted basis except as otherwise permitted under Section 6.04 or Section 6.05
in connection with any transaction pursuant to which such Restricted Subsidiary
is no longer required and ceases at such time to be a Restricted Subsidiary.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.


8
US 4894648v.16

--------------------------------------------------------------------------------





“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Existing
Loans, Extended Loans (of the same Extension Series), Swingline Loans Protective
Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(except as otherwise provided herein).
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, any Deposit
Account Control Agreement, any Securities Account Control Agreement, any
Commodity Account Control Agreement, each Cash Management Agreement and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether theretofore, now or hereafter
executed by any Loan Party and delivered to the Administrative Agent.
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. Unless the context shall otherwise requires, the term
“Commitment” shall include any Extended Commitment of such Lender.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Compression Units” means completed Compressor Packages of the Borrower or a
Subsidiary Guarantor held by such Person, for use by such Person in providing
compression services


9
US 4894648v.16

--------------------------------------------------------------------------------





to its customers in the ordinary course of business, as evidenced by such
Compressor Packages either then being or previously having been used by such
Person in providing compression services under a service contract with a
customer or designated by such Person for use under an executory contract for
services with a customer.
“Compressor Packages” means natural gas compression equipment generally
consisting of an engineered package of major serial numbered components
including an engine, compressor, compressor cylinders, natural gas and engine
jacket cooler, control devices and ancillary piping mounted on a metal skid.
“Confidential Information” means all information relating to APLP, the Borrower
and/or any of its subsidiaries and their respective businesses or the
Transactions (including any information obtained by the Administrative Agent,
any Issuing Bank, any Lender or any Arranger, or any of their respective
Affiliates or representatives, based on a review of any books and records
relating to APLP, the Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent or any Arranger, Issuing Bank, or Lender on a non-confidential basis prior
to disclosure by APLP, the Borrower or any of its subsidiaries.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of
unrestricted cash and Permitted Investments (other than Excluded Cash) of APLP
and its Restricted Subsidiaries as of such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means any account designated as a “Controlled
Disbursement Account” in writing by the Borrower to the Administrative Agent and
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between the Borrower and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of the Borrower, any other Loan Party and any designated
Subsidiary of the Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“DDA Access Product” means the bank service provided to any Loan Party at its
request by JPMCB in its sole discretion consisting of direct access to schedule
payments from the Funding Account by electronic, internet or other access
mechanisms that may be agreed upon from time to time by JPMCB and the funding of
such payments under the Loan Borrowing Option in the DDA Access Product
Agreement.


10
US 4894648v.16

--------------------------------------------------------------------------------





“DDA Access Product Agreement” means JPMCB’s Treasury Services End of Day
Investment & Loan Sweep Service Terms, as in effect on the date of this
Agreement, as the same may be amended from time to time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
“Deficiency Funding Date” has the meaning assigned to such term in Section
2.05(a).
“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock or pursuant to customary provisions
relating to redemptions upon a change of control or sale of assets but only so
long as such rights of the holders thereof upon a change of control or sale of
assets shall not be permitted to be exercised until the earlier of (a) the
Maturity Date and (b) the Termination Date), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 180 days after the earlier
of (a) the Maturity Date and (b) the Termination Date; provided that if any such
Equity Interest is issued pursuant to a plan for the benefit of the employees,
directors or officers of the Borrower or any Restricted Subsidiary or by any
such plan to such Persons, such Equity Interest shall not be regarded as an
Equity Interest constituting Disqualified Capital Stock solely because it may be
required to be repurchased by APLP, the Borrower, or its Restricted Subsidiaries
in order to satisfy applicable regulatory obligations.


11
US 4894648v.16

--------------------------------------------------------------------------------





“Document” has the meaning assigned to such term in the Security Agreement.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, for any period, the sum of Net Income for such period plus,
without duplication, the following consolidated expenses or charges to the
extent deducted from Net Income in such period: interest expense, Taxes,
depreciation, amortization and non-cash charges (but excluding, without
duplication and to the extent included in Net Income, any cash actually paid
with respect to such non-cash charges when paid), all calculated for APLP and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.
EBITDA will be adjusted on a pro forma basis (determined by the Borrower in
accordance with Section 1.05 and supported by information in reasonable detail
and approved in writing by the Administrative Agent) for individual or a series
of related acquisitions and divestitures with a purchase or sale price in excess
of $25,000,000.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the


12
US 4894648v.16

--------------------------------------------------------------------------------





Administrative Agent and the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“Eligible Accounts” means, at any time, the Accounts of the Borrower and the
Subsidiary Guarantors which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Accounts shall not
include any Account:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    (i) which is unpaid more than the greater of ninety (90) days after the
date of the original invoice therefor or sixty (60) days after the original due
date therefor (“Overage”) (when calculating the amount under this clause (i),
for the same Account Debtor, the Administrative Agent shall include the net
amount of such Overage and add back any credits, but only to the extent that
such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of the Borrower or
otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
(e)    which is owing by an Account Debtor (other than any Account Debtor which
is rated BBB- or better by S&P or Baa3 or better by Moody’s) to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Borrower and the Subsidiary Guarantors exceeds 25% of the aggregate
Eligible Accounts;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
in any material respect (without duplication of any materiality qualifier
contained therein);
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis or (v) relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by the Borrower or the applicable Subsidiary Guarantor or if
such Account was invoiced more than


13
US 4894648v.16

--------------------------------------------------------------------------------





once; provided that this subsection (h) shall not apply to any Account that was
invoiced in the ordinary course of business during any month for services to be
performed during such month;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business; provided that this subsection (j) shall not apply to
any Account that has been assumed or created by a new debtor-in-possession from
such Account Debtor in any post-petition proceeding pursuant to an order or
decree approved by the court having jurisdiction over such proceeding;
(k)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States or Canada or (ii) is not organized under
applicable law of the United States, any state of the United States, or the
District of Columbia, Canada, or any province of Canada unless, in any such
case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;
(l)    which is owed in any currency other than dollars;
(m)    which is owed by (i) any Governmental Authority of any country other than
the United States unless such Account is backed by a Letter of Credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Agent, or (ii) any Governmental Authority of the
United States, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940 (31 U.S.C. § 3727
et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect
the Lien of the Administrative Agent in such Account have been complied with to
the Administrative Agent’s satisfaction;
(n)    which is owed by any Affiliate of any Loan Party or any employee, officer
or director of any Loan Party or any of its Affiliates;
(o)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
(p)    which is subject to any counterclaim, deduction, defense, setoff,
dispute, accrued and actual discounts, claims, credits or credits pending,
finance charges or other allowances


14
US 4894648v.16

--------------------------------------------------------------------------------





(other than discounts and adjustments given in the ordinary course of business),
but only to the extent thereof;
(q)    which is evidenced by any promissory note, chattel paper or instrument
(unless determined acceptable to the Administrative Agent in its sole
discretion);
(r)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower or the applicable Subsidiary Guarantor to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless the Borrower or such Subsidiary Guarantor has filed such report or
qualified to do business in such jurisdiction or (ii) which is a Sanctioned
Person;
(s)    with respect to which the Borrower or the applicable Subsidiary Guarantor
has made any agreement with the Account Debtor for any reduction thereof, other
than discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the Borrower or the applicable Subsidiary
Guarantor created a new receivable for the unpaid portion of such Account;
(t)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(u)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Borrower or the
applicable Subsidiary Guarantor has or has had an ownership interest in such
goods, or which indicates any party other than the Borrower or the applicable
Subsidiary Guarantor as payee or remittance party (other than ASLP, so long as
such funds are required to be remitted to the AROC‑WF Account pursuant to the
Cash Management Agreement);
(v)    which was created on cash on delivery terms; or
(w)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever; provided that the
Administrative Agent shall have given the Borrower at least three (3) Business
Days prior notice thereof prior to such Account (or a category of eligibility
applicable to such Account) becoming ineligible.
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication of any eligibility
criteria in effect from time to time, to the extent not reflected in such face
amount, the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrower or the applicable Subsidiary Guarantor to reduce
the amount of such Account.


15
US 4894648v.16

--------------------------------------------------------------------------------





“Eligible Compression Units” means, at any time, the Compression Units of the
Borrower and the Subsidiary Guarantors which the Administrative Agent determines
in its Permitted Discretion are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Compression Units shall not include any Compression Unit:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent (other than liens
that may be in effect with respect to landlords or bailees so long as clause (f)
or (g) below, as applicable, is complied with in respect thereof);
(c)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
in any material respect (without duplication of any materiality qualifier
contained therein) and which does not conform in all material respects to all
standards imposed by any Governmental Authority;
(d)    which is not located in the United States or is in transit with a common
carrier from vendors and suppliers;
(e)    in which any Person other than the Borrower or the applicable Subsidiary
Guarantor shall (i) have any direct or indirect ownership, interest or title or
(ii) be indicated on any purchase order or invoice with respect to such
Compression Unit as having or purporting to have an interest therein;
(f)    which is located in any location leased by the Borrower or the applicable
Subsidiary Guarantor unless (i) the lessor or AROC as the sublessor, as the case
may be, has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion, but only to the extent that such location is located in a
landlord’s lien priming jurisdiction and such Reserve shall not exceed an amount
equal to two (2) months’ rent for such location; provided that this
subsection (f) shall not apply to any Compression Unit that is located at any
jobsites of customers of the Borrower or the applicable Subsidiary Guarantor;
(g)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;
(h)    for which reclamation rights have been asserted by the seller;
(i)    which has been acquired from a Sanctioned Person; or


16
US 4894648v.16

--------------------------------------------------------------------------------





(j)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever; provided that the
Administrative Agent shall have given the Borrower at least three (3) Business
Days prior notice thereof prior to such Compression Units (or a category of
eligibility applicable to such Compression Unit) becoming ineligible.
In the event that any Compression Unit which was previously an Eligible
Compression Unit ceases to be an Eligible Compression Unit hereunder, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
“Eligible Inventory” means, at any time, the Inventory of the Borrower and the
Subsidiary Guarantors which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Inventory shall not
include any Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent other than liens
that may be in effect with respect to landlords or bailees so long as clause (h)
or (i) below, as applicable, is complied with in respect thereof;
(c)    which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, unfit for sale or intended use or
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
in any material respect (without duplication of any materiality qualifier
contained therein) and which does not conform in all material respects to all
standards imposed by any Governmental Authority;
(e)    in which any Person other than the Borrower or the applicable Subsidiary
Guarantor shall (i) have any direct or indirect ownership, interest or title or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;
(f)    which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type to be used to provide compression
services, in each case, in the ordinary course of business;


17
US 4894648v.16

--------------------------------------------------------------------------------





(g)    which is not located in the United States or is in transit with a common
carrier from vendors and suppliers;
(h)    which is located in any location leased by the Borrower or the applicable
Subsidiary Guarantor unless (i) the lessor or AROC as sublessor, as the case may
be, has delivered to the Administrative Agent a Collateral Access Agreement or
(ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion, but only to the extent that such location is located in a
landlord’s lien priming jurisdiction and such Reserve shall not exceed an amount
equal to two (2) months’ rent for such location; provided that this
subsection (h) shall not apply to Inventory that is located at any jobsites of
customers of the Borrower or the applicable Subsidiary Guarantor;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by the Borrower or the applicable
Subsidiary Guarantor as consignor;
(m)    which contains or bears any intellectual property rights licensed to the
Borrower or the applicable Subsidiary Guarantor unless the Administrative Agent
is reasonably satisfied that it may sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;
(n)    which is not reflected in a current perpetual inventory report of the
Borrower or the applicable Subsidiary Guarantor;
(o)    for which reclamation rights have been asserted by the seller;
(p)    which has been acquired from a Sanctioned Person; or
(q)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever; provided that the
Administrative Agent shall have given the Borrower at least three (3) Business
Days prior notice thereof prior to such Inventory (or a category of eligibility
applicable to such Account) becoming ineligible.


18
US 4894648v.16

--------------------------------------------------------------------------------





In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.
“Eligible New Compression Units” means Eligible Compression Units (excluding
tooling and set up costs, sales Taxes and other soft costs), whether held or
deployed by the Borrower or any Subsidiary Guarantor in the ordinary course of
business, and which are not included in the most recent appraisal ordered and
received by the Administrative Agent pursuant to Section 5.12. In connection
with the acquisition of any Eligible New Compression Unit without the delivery
of an appraisal (and until such time as an appraisal is delivered with respect
to such newly-acquired Eligible New Compression Unit), the Borrower may submit a
calculation of the Borrowing Base with pro forma adjustments to reflect the
inclusion of such newly-acquired Eligible New Compression Unit in the Borrowing
Base as an Eligible New Compression Unit and not an Eligible Compression Unit,
provided, that, any such newly-acquired Eligible New Compression Unit shall
(w) not include any Compression Units that are used Compressor Packages and
(y) cease to constitute an Eligible New Compression Unit if such Eligible New
Compression Unit is not included in the first appraisal ordered and received by
the Administrative Agent after its acquisition to the extent owned at the
applicable Appraisal Date.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to public
or worker health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” has the meaning assigned to such term in the Security Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing (until so converted or exchanged).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


19
US 4894648v.16

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the failure
to satisfy the “minimum funding standard” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, within the meaning of Title IV of
ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Accounts” means (a) deposit accounts holding exclusively Tax and Trust
Funds and (b) other deposit accounts to the extent that the aggregate balance
held in such other deposit accounts does not exceed $500,000 at any time.
“Excluded Subsidiary” has the meaning assigned to such term in Section 5.14.
“Excluded Cash” means, as of any date, the aggregate amount of cash (which may
be invested in Permitted Investments) of APLP and its Restricted Subsidiaries
received within the preceding thirty (30) calendar days as proceeds of any
issuance of Senior Notes by APLP or the Borrower or any issuance of Equity
Interests by APLP which APLP or any Restricted Subsidiary reasonably expects to
use to fund (in whole or in part) the purchase price of any acquisition
permitted hereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such


20
US 4894648v.16

--------------------------------------------------------------------------------





Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an ECP at the time the
Guarantee of such Guarantor or the grant of such security interest becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.20(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.18, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.18(f); and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Class” shall have the meaning provided in Section 2.10.
“Existing Commitment” shall have the meaning provided in Section 2.10.
“Existing Facility” means the credit facility documented by that certain Amended
and Restated Senior Credit Agreement, dated as of November 3, 2010, by and among
the Borrower, APLP, Wells Fargo Bank, National Association, as administrative
agent, and the lenders party thereto, as amended, restated, amended and
restated, or otherwise modified prior to the date hereof.
“Existing Loans” shall have the meaning provided in Section 2.10.
“Extended Commitments” shall have the meaning provided in Section 2.10.
“Extended Loans” shall have the meaning provided in Section 2.10.
“Extending Lender” shall have the meaning provided in Section 2.10.
“Extension Amendment” shall have the meaning provided in Section 2.10.
“Extension Date” shall have the meaning provided in Section 2.10.


21
US 4894648v.16

--------------------------------------------------------------------------------





“Extension Election” shall have the meaning provided in Section 2.10.
“Extension Request” shall have the meaning provided in Section 2.10.
“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.
“Flood Laws” has the meaning assigned to such term in Section 8.10.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Restricted Subsidiary that is incorporated under
the laws of any jurisdiction other than the United States, any state thereof, or
any territory thereof.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States as in effect from time to time.
“General Partner” means Archrock General Partner, L.P., a Delaware limited
partnership.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any


22
US 4894648v.16

--------------------------------------------------------------------------------





Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations
entered into in connection with any acquisition or Disposition or other
transaction in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101) or by the
Environmental Protection Agency (or any successor agency) (40 C.F.R. Part 302);
and (c) any substance, material, or waste that is petroleum, petroleum-related,
or a petroleum by-product, asbestos or asbestos-containing material,
polychlorinated biphenyls, flammable, explosive, radioactive, freon gas, radon,
or a pesticide, herbicide, or any other agricultural chemical.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of property or services (other than for borrowed
money and excluding (i) accounts payable and accrued expenses incurred in the
ordinary course of business that have not been unpaid for more than one hundred
twenty (120) days past their due date, or if greater than one hundred twenty
(120) days past due, are being contested in good faith by appropriate
proceedings if reserves adequate under GAAP shall have been established
therefor, and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business); (d) all
Capital Lease Obligations in respect of which such Person is liable (whether
contingent or otherwise); (e) all Indebtedness (as described in the other
clauses of this definition) of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person, provided


23
US 4894648v.16

--------------------------------------------------------------------------------





that the amount of Indebtedness for purposes of this clause (e) shall be an
amount equal to the lesser of the unpaid amount of such Indebtedness and the
fair market value of the encumbered property; (f) all Indebtedness (as described
in the other clauses of this definition) of others Guaranteed by such Person or
in respect of which such Person otherwise assures a creditor against loss;
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position of others or to purchase the Indebtedness of
others; (h) Disqualified Capital Stock; (i) any Indebtedness (as described in
the other clauses of this definition) of a Special Entity for which such Person
is liable either by agreement or because of a requirement of any Governmental
Authority, but only to the extent of the maximum liability of such Person under
such agreement or requirement of Governmental Authority; (j) all net mark to
market obligations of such Person under Swap Agreements; and (k) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense, all calculated for the period of four
consecutive fiscal quarters ended on such date.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of APLP and its Restricted Subsidiaries for
such period (including, without limitation, the cash equivalent of the interest
expense associated with Capital Lease Obligations, but excluding (a) upfront
fees paid in connection with this Agreement or any debt facility where the fees
are paid from the proceeds of such debt, (b) Indebtedness or lease issuance
costs, debt discounts or premiums and other financing fees required to be
amortized, (c) lease payments on any office equipment or real property, (d) any
principal components paid on all lease payments, (e) gains, losses or other
charges as a result of the early retirement of Indebtedness and (f) any other
non-cash interest expense). Interest Expense will be adjusted on a pro forma
basis (determined by the Borrower in accordance with Section 1.05 and supported
by information in reasonable detail and approved in writing by the
Administrative Agent) for interest expense of financings, the proceeds of which
are to be used for acquisitions and divestitures with a purchase or sale price
in excess of $25,000,000 (to the extent not otherwise reflected in the
calculation of Interest Expense).
“Interest Payment Date” means (a) with respect to any ABR Loan and Swingline
Loan, the first Business Day of each fiscal quarter and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan


24
US 4894648v.16

--------------------------------------------------------------------------------





is a part (and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months’ duration after the
first day of such Interest Period) and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3) or six (6) months (or, with the consent of each Lender, a period
shorter than one (1) month or a period of twelve (12) months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Investment” means, collectively, the formation of any subsidiary, or the
purchase, holding or acquisition (including pursuant to any merger with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger) of any evidences of Indebtedness or Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, making or permitting to exist any loans or advances to, the Guarantee of any
obligations of, or making or permitting to exist any investment or any other
interest in, any other Person, or the purchase or other acquisition (in one
transaction or a series of transactions) of any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise).
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and collectively, each of JPMCB and WF, in
their respective capacities as issuers of Letters of Credit hereunder, and any
other Revolving Lender from time to time designated by the Borrower as an
Issuing Bank, with the consent of such Revolving Lender and the Administrative
Agent, and their respective successors in such capacity as provided in Section
2.06(i). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Bank


25
US 4894648v.16

--------------------------------------------------------------------------------





shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.
“Issuing Bank Sublimits” means, as of the Effective Date, $25,000,000, in the
case of JPMCB, $25,000,000, in the case of WF, and such amount as shall be
designated to the Administrative Agent and the Borrower in writing by an Issuing
Bank from time to time; provided that any Issuing Bank shall be permitted at any
time to increase its Issuing Bank Sublimit upon providing five (5) days’ prior
written notice thereof to the Administrative Agent and the Borrower; provided,
however, that no increase to any Issuing Bank’s Issuing Bank Sublimit shall
result in the aggregate LC Exposure to exceed the maximum amount therefor in
Section 2.06(b).
“Joinder Agreement” means a Joinder Agreement in substantially the form
of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time


26
US 4894648v.16

--------------------------------------------------------------------------------





to time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, (w) if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (y) if
the LIBO Screen Rate shall not be available at such time for a period equal in
length to such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate at such time, subject to Section 2.15 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, in the nature of security. For the purposes of this Agreement, APLP
or any Subsidiary shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person in a transaction intended to
create a financing.
“Loan Borrowing Option” has the meaning assigned to such term in the DDA Access
Product Agreement.
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered by a Loan Party to, or in favor of, the Administrative
Agent or any Lender, each compliance certificate delivered pursuant to Section
5.01(c), each Borrowing Request or and each consent, waiver, subordination
agreement, intercreditor agreement executed by the Borrower pursuant to this
Agreement. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, amendments and restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, APLP, the Borrower, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.


27
US 4894648v.16

--------------------------------------------------------------------------------





“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances, and
shall include each Extended Loan made in extension thereof in accordance with
Section 2.10.
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations, or financial condition of APLP and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under the Loan Documents, (c) the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is party.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of APLP and its Restricted Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of APLP and its Restricted Subsidiaries in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that APLP or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Maturity Date” means, with respect to any Commitments other than Extended
Commitments, the earliest of (i) March 30, 2022, (ii) December 2, 2020 if any
portion of the 2013 Notes remains outstanding at such date and either (w) has
not been repaid as of such date or (y) has not been refinanced with
(a) Refinance Indebtedness permitted under Section 6.01 having a final maturity
date that is no earlier than one hundred eighty (180) days after the date in
clause (i) hereof or (b) Subordinated Indebtedness and (iii) the date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof. With respect to Extended Commitments, the “Maturity Date” means
the maturity date related to the Extension Series of such Extended Commitments.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“MNPI” has the meaning set forth in Section 5.01.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Income” means for any period, the aggregate of the net income (or loss) of
APLP and its Restricted Subsidiaries after allowances for Taxes or distributions
in respect thereof for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income (or
loss) of any Person in which APLP or any Restricted Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income


28
US 4894648v.16

--------------------------------------------------------------------------------





of APLP and its Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of cash dividends or distributions actually paid in such
period by such other Person to APLP or to a Restricted Subsidiary, as the case
may be; (b) any gains or losses not in the ordinary course of business; (c) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or write downs of assets; (d) gains, losses or other
charges as a result of the early retirement of Indebtedness, including gains,
losses and other charges as a result of the early termination of obligations
under Swap Agreements; (e) non-cash gains or losses as a result of foreign
currency adjustments; (f) costs related to the issuance of Long-Term Debt to the
extent such costs are paid from the proceeds of such debt or are paid
substantially concurrently with the issuance of such debt; and (g) except as
otherwise permitted for pro forma adjustments made in connection with any
acquisition, the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with APLP or
any of its Restricted Subsidiaries.
“Net Orderly Liquidation Value” means, with respect to Inventory or Compression
Units of any Person, the orderly liquidation value thereof as determined by
reference to the most recent appraisal undertaken by an appraiser satisfactory
to the Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such Prepayment Event including (i) any cash
received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid to third parties (other
than Affiliates) in connection with such Prepayment Event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, including
accrued but unpaid interest thereon and any premiums payable with respect
thereto, (iii) the amount of all Taxes paid (or reasonably estimated to be
payable by APLP, its Restricted Subsidiaries or their equity holders) and the
amount of any escrows established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer) and (iv) amounts
provided as a reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Prepayment Event (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Proceeds).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“NYFRB” means the Federal Reserve Bank of New York.


29
US 4894648v.16

--------------------------------------------------------------------------------





“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement, dated as of November 3, 2015, by and among AROC, ASLP, Archrock GP
LLC, the General Partner, APLP and the Borrower, as in effect on the date
hereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are


30
US 4894648v.16

--------------------------------------------------------------------------------





Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment Conditions” means, with respect to any Permitted Acquisition under
clause (e) of the definition of “Permitted Acquisition”, any Investment under
Section 6.04(q), any asset sale, transfer and other disposition under Section
6.05(i), any Restricted Payment under Section 6.08(a)(vi) and any payments of
Indebtedness under Section 6.08(b)(v), as applicable, the satisfaction of the
following conditions:
(a)    no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect to such transaction;
(b)    both before and immediately after giving effect to such proposed event,
the Borrower shall (w) have Availability calculated on a pro forma basis after
giving effect to such event of not less than the Threshold Amount, and (y) be in
compliance (on a pro forma basis) with each of the covenants in Section 6.12;
and
(c)    if the amount of any such payment or transaction exceeds $25,000,000,
Borrower shall have delivered to the Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent certifying as
to the items described in (a) and (b) above and attaching calculations for
item (b).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:
(a)    such Acquisition is not a hostile acquisition;


31
US 4894648v.16

--------------------------------------------------------------------------------





(b)    the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business or
business activity incidental, complementary or otherwise reasonably related
thereto including any midstream business, or any business activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto;
(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date) and no Default exists,
will exist, or would result therefrom;
(d)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory, the results of which shall be
satisfactory to the Administrative Agent;
(e)    either (w) the Payment Conditions have been satisfied with respect to
such Acquisition or (y) the purchase price of such Acquisition, together with
all Acquisitions made during any fiscal year of the Borrower, does not exceed
$25,000,000 in the aggregate;
(f)    if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
(g)    if such Acquisition involves a merger or a consolidation involving the
Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity or the surviving entity shall become a
Loan Party; and
(h)    no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment (as such judgment is applied to comparable asset-based lending
transactions).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 (or with respect to which the failure
to make payment could not reasonably be expected to exceed, together with any
amount of obligations described in clause (b) below, $30,000,000 in the
aggregate at any time outstanding);


32
US 4894648v.16

--------------------------------------------------------------------------------





(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04 (or with respect to which the
failure to make payment could not reasonably be expected to exceed, together
with any amount of obligations described in clause (a) above, $30,000,000 in the
aggregate at any time outstanding);
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    licenses and sublicenses (it being understood that any licenses of any
intellectual property owned by a Loan Party or a Restricted Subsidiary shall be
on a non-exclusive basis) granted by a Loan Party or a Restricted Subsidiary and
leases and subleases (by a Loan Party or a Restricted Subsidiary as lessor or
sublessor) to third parties in the ordinary course of business and not
interfering with the business of the Loan Party or a Restricted Subsidiary;
(g)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary; and
(h)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of APLP, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
APLP, the Borrower or any Restricted Subsidiary, (iii) relating to purchase
orders and other agreements entered into with customers of APLP, the Borrower or
any Restricted Subsidiary in the ordinary course of business, (iv) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business and (v) encumbering reasonable customary initial deposits and margin
deposits;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to Liens of the type described in
clause (d) above for which no action has been taken by the holder of such Lien
to enforce its rights with respect thereto and in clause (h) above.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States or Canada (or by any
agency thereof to the extent


33
US 4894648v.16

--------------------------------------------------------------------------------





such obligations are backed by the full faith and credit of the United States or
Canada), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a credit rating no
lower than A2 or P2 as such rating is set forth by S&P or Moody’s, respectively;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or the domestic office of any commercial bank organized
under the laws of the United States or any State thereof which has a combined
capital and surplus and undivided profits of not less than $100,000,000 (as of
the date of such Lender’s or bank or trust company’s most recent financial
reports) and has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time by S&P or Moody’s, respectively;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a‑7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $1,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction, but excluding any transfer of assets in connection with
like-kind exchanges with AROC pursuant to Section 6.05(j)) of any property or
asset of the Borrower or any Subsidiary Guarantor to the extent such assets are
included in the Borrowing Base which results in Net Proceeds in any fiscal year
of the Borrower in excess of $50,000,000 individually or in the aggregate
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any


34
US 4894648v.16

--------------------------------------------------------------------------------





Subsidiary Guarantor to the extent such assets are included in the Borrowing
Base which results in Net Proceeds in any fiscal year of the Borrower in excess
of $50,000,000; or
(c)    during a Cash Dominion Trigger Period, the incurrence by APLP, the
Borrower or any Subsidiary Guarantor of any Indebtedness, other than
Indebtedness permitted by Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(g).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrower and the Subsidiary Guarantors from information
furnished by or on behalf of the Borrower, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time.


35
US 4894648v.16

--------------------------------------------------------------------------------





“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means, subject to the limitations set forth in the definition of
Borrowing Base, any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Banking Services Reserves, volatility reserves, reserves for rent at
locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for
contingent liabilities of any Loan Party for which a claim or demand has been
made or which are quantifiable at such time, reserves for uninsured losses of
any Loan Party as they relate to the assets comprising the Borrowing Base,
reserves for uninsured or underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities or litigation and reserves for Taxes, fees,
assessments, and other governmental charges, which, in the case of any reserves
related to the Collateral, shall be without duplication, including with respect
to any items that are otherwise addressed through eligibility criteria).
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President or any Financial Officer of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary of APLP (unless otherwise
specified) that is not an Unrestricted Subsidiary.
“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the “REVLIBOR30 Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the first (1st) Business
Day of each month, adjusted monthly on the first (1st) Business Day of each
month; provided that, (w) if the REVLIBOR30 Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (y) if
the REVLIBOR30 Screen Rate shall not be


36
US 4894648v.16

--------------------------------------------------------------------------------





available at such time for such a period, then the REVLIBOR30 Rate shall be
equal to the Alternate Base Rate.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.


37
US 4894648v.16

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission of the U.S.
“Section 2.10 Additional Amendment” shall have the meaning provided in Section
2.10.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations; provided, that the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
“Securities Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Senior Notes” means collectively, the 2013 Notes and the 2014 Notes.
“Senior Secured Debt” means all Indebtedness of APLP and its Restricted
Subsidiaries included in the calculation of Total Indebtedness (including the
outstanding principal amount of the Loans) that is secured and that is not
expressly subordinated by its terms to the Obligations.
“Senior Secured Leverage Ratio” means, as of the last day of any testing period,
the ratio of (a) Senior Secured Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters ended on such date, all calculated
for APLP and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
“Settlement” has the meaning assigned to such term in Section 2.05(d).
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Significant Domestic Subsidiary” means (a) Archrock Partners Finance,
(b) Archrock Partners Leasing, (c) each wholly owned Domestic Subsidiary that
Guarantees any Senior Notes or any other third-party Indebtedness in an
aggregate principal amount in excess of $10,000,000


38
US 4894648v.16

--------------------------------------------------------------------------------





and (d) each wholly owned Domestic Subsidiary the EBITDA of which exceeds 5% of
the EBITDA of APLP and its Restricted Subsidiaries.
“Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which APLP or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g., a sole
general partner controls a limited partnership).
“Specified Acquisition” means any acquisition for a purchase price of not less
than $50,000,000.
“Specified Event of Default” means any Event of Default under
clause (a), (b), (h) or (i) of Article VII, any Event of Default arising from a
breach by any Loan Party of Sections 5.01(d), 5.13(b) or 6.12, any Event of
Default arising from a breach by any Loan Party of Section 7.3 of the Security
Agreement or any Event of Default arising from a breach by any Loan Party under
any Cash Management Agreement.
“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.
“Specified Existing Commitment Class” shall have the meaning provided in Section
2.10.
“Statements” has the meaning assigned to such term in Section 2.19(g).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is expressly subordinated in writing to payment of the
Secured Obligations to the reasonable satisfaction of the Administrative Agent.


39
US 4894648v.16

--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.
“Subsidiary” means any direct or indirect subsidiary of APLP or of another Loan
Party, as applicable.
“Subsidiary Guarantor” means each Significant Domestic Subsidiary of APLP that
is a party to the Loan Guaranty. The Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 3.15 hereto.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of APLP or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, or a Person who was a Lender or an Affiliate of a Lender at time of
entering into any such Swap Agreement as the swap provider (but excluding any
transaction or confirmation under any Swap Agreement entered into (i) after such
swap provider ceases to be a Lender or an Affiliate of a Lender or (ii) after
assignment by such swap provider to another swap provider that is not a Lender
of an Affiliate of a Lender), (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any such Swap Agreement transaction
and (c) the Swap Agreements in existence on the Effective Date and set forth on
Schedule 1.01.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).


40
US 4894648v.16

--------------------------------------------------------------------------------





“Target Balance” has the meaning assigned to such term in the DDA Access Product
Agreement.
“Tax and Trust Funds” means cash, cash equivalents or other assets comprised
solely of (a) funds used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of such Loan Party’s employees in the
current period (which may be monthly or quarterly, as applicable), (b) all taxes
required to be collected, remitted or withheld in the current period (which may
be monthly or quarterly, as applicable) (including, without limitation, federal
and state withholding taxes (including the employer’s share thereof)) and
(c) any other funds which any Loan Party holds in trust or as an escrow or
fiduciary for another person (which is not a Loan Party or a Restricted
Subsidiary) in the ordinary course of business.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the date on which all Commitments have expired or
terminated and the principal of and interest on each Revolving Loan and all
fees, expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full and all Letters of Credit have expired or have been
terminated (or have been collateralized or back-stopped by a letter of credit or
otherwise in a manner reasonably satisfactory to the relevant Issuing Bank at
103% of the stated amount thereof) and all LC Disbursements have been
reimbursed.
“Threshold Amount” means $75,000,000.
“Total Indebtedness” means, at any time (without duplication), the outstanding
principal amount of all Indebtedness of APLP and its Restricted Subsidiaries
described in clauses (a) and (d) of the definition thereof (including the
outstanding principal amount of the Loans) and any guaranties of the foregoing,
determined on a consolidated basis in accordance with GAAP.
“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters most recently ended on such date, all calculated for
APLP and its Restricted Subsidiaries on a consolidated basis in accordance with
GAAP.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof on the Effective Date and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


41
US 4894648v.16

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“United States” or “U.S.” means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary which APLP has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 5.14(e).
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“WF” means Wells Fargo Bank, National Association, in its individual capacity.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Written Information” has the meaning assigned to such term in Section 3.11.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official published rulings of a Governmental Authority
having the force of law) and all judgments, orders and decrees of all
Governmental Authorities. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other


42
US 4894648v.16

--------------------------------------------------------------------------------





document as from time to time amended, restated, amended and restated,
supplemented, otherwise modified or replaced (subject to any restrictions on
such amendments, restatements, amendments and restatements, supplements,
modifications or replacements set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including”, the word “to” means “to but excluding” and the word “through” means
“through and including”, (f) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (g) any reference in any
definition to the phrase “at any time” or “for any period” shall refer to the
same time or period for all calculations or determinations within such
definition, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) any reference herein to “knowledge of the Borrower” or to “the
Borrower’s knowledge” shall be construed to mean the actual knowledge of a
Responsible Officer of the Borrower.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything to the
contrary contained in this Section 1.04 or the definitions of GAAP or of Capital
Lease Obligations, in no event will any lease that would have been categorized
as an operating lease as determined in accordance with GAAP prior to giving
effect to the Financial Accounting Standards Board Accounting Standard Update
2016‑02, Leases (Topic 842), issued in February 2016, or any other changes in
GAAP subsequent to the Effective Date be considered a Capital Lease for purposes
of this definition or Agreement.
Section 1.05    Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent APLP, the Borrower or any Restricted Subsidiary makes any acquisition
permitted pursuant to Section 6.04 or disposition of assets outside the ordinary
course of business permitted by Section 6.05, or to the extent the financial
covenants set forth in Section 6.12 are otherwise required under this Agreement
to be calculated on a pro forma basis, then in each case for purposes of making
any calculation of EBITDA or Interest Expense with respect to financial ratios
required by this


43
US 4894648v.16

--------------------------------------------------------------------------------





Agreement, such calculation shall be made for the period of four fiscal quarters
of the Borrower most recently ended for which financial statements have been
delivered in accordance with Section 5.01(a) or 5.01(b), as applicable;
provided, for the avoidance of doubt, that any calculation of Indebtedness with
respect to such financial ratios shall be made as of the date of such
transaction and shall include any incurrence and repayment of Indebtedness as of
such date, (x) each of the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Interest Coverage Ratio shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, as certified by a
Financial Officer, as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four-quarter period and (y) with respect to any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, effect shall be given to
such designation and all other designations of Unrestricted Subsidiaries as
Restricted Subsidiaries after the first day of such four-quarter period and on
or prior to the date of the then applicable designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, collectively.
Section 1.06    Time for Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day (other than
as described in the definition of Alternate Base Rate, Federal Funds Effective
Rate or Interest Period), the date of such payment or performance shall extend
to the immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.
Section 1.07    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
Section 1.08    Certain Calculations and Tests. Notwithstanding anything to the
contrary herein (including in connection with any calculation made on a pro
forma basis), to the extent that the terms of this Agreement require
(i) compliance with any financial ratio or test (including, without limitation,
Section 6.12 hereof) and any Availability test, (ii) the absence of a Default or
Event of Default (or any type of Default or Event of Default), (iii) compliance
with availability under any basket, and/or (iv) the making of any representation
or warranty, in each case, as a condition to the consummation of any Limited
Conditionality Transaction (and any transaction relating thereto (other


44
US 4894648v.16

--------------------------------------------------------------------------------





than, for the avoidance of doubt, the making of any Borrowing or issuance of any
Letter of Credit)), the determination of whether the relevant condition is
satisfied may be made, at the election of the Borrower, at the time of (or on
the basis of the financial statements for the most recently ended test period at
the time of) either (x) the execution of the definitive agreement or irrevocable
notice with respect to such Limited Conditionality Transaction or (y) the
consummation of such Limited Conditionality Transaction, in each case, after
giving effect to the relevant Limited Conditionality Transaction (and any
transaction relating thereto) on a pro forma basis; provided that (a) any
Indebtedness to be incurred in connection with a Limited Conditionality
Transaction in reliance on a test determined pursuant to clause (x) above shall
be deemed outstanding for all purposes hereunder at all times from the date of
execution of the definitive agreement with respect to the applicable Limited
Conditionality Transaction through the consummation or abandonment of such
Limited Conditionality Transaction notwithstanding that such Indebtedness has
not in fact been incurred, (b) in any such Limited Conditionality Transaction,
there shall be no Specified Event of Default of the type described in clause
(a), (b), (h) or (i) of Article VII at the consummation of such Limited
Conditionality Transaction and (c) the consummation of any such Limited
Conditionality Transaction shall occur not more than (i) 45 days after the
giving of irrevocable notice of any Restricted Payment or prepayment of
Indebtedness or (ii) in the case of any acquisition, 90 days after the execution
of the definitive agreement with respect thereto. For the purposes hereof,
“Limited Conditionality Transaction” means any Permitted Acquisition or other
permitted Investment by the Borrower or any of its Restricted Subsidiaries, any
permitted Restricted Payment and any permitted payment under Section 6.08(b), in
each case, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.
Section 1.09    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Revolving Loans with incremental loans or Extended Loans,
in each case, to the extent such extension, replacement, renewal or refinancing
is effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.
ARTICLE II    

THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the lesser of (w) the Aggregate Revolving
Commitment and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Sections 2.04 and 2.05 by making immediately available
funds available to the Administrative Agent’s designated account, not later than
9:00 a.m., Houston, Texas time. Within the foregoing limits and subject to the
terms


45
US 4894648v.16

--------------------------------------------------------------------------------





and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Any Extended Loans made in accordance with Section 2.10 and an
Extension Amendment shall be subject to this Article II and shall constitute
Loans for all purposes hereunder.
Section 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
and Extended Loans) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. Each Borrowing of Extended Loans
under this Agreement shall be made by the Lenders of the relevant Extension
Series thereof pro rata on the basis of their then-applicable Extended
Commitments for the applicable Extension Series. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.
(b)    Subject to Section 2.15, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be an REVLIBOR30
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.15, 2.16, 2.17 and 2.18
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. ABR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, not
later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., Houston, Texas
time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, noon, Houston, Texas time, on the date of
the proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or a communication


46
US 4894648v.16

--------------------------------------------------------------------------------





through Electronic System to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents which are past due (any of such Loans are herein referred to as
“Protective Advances”); provided that, the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed $30,000,000;
provided further that, the Aggregate Revolving Exposure after giving effect to
the Protective Advances being made shall not exceed the Aggregate Revolving
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be ABR Borrowings. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).


47
US 4894648v.16

--------------------------------------------------------------------------------





(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
Section 2.05    Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower requests an ABR Borrowing, the
Swingline Lender may elect to have the terms of this Section 2.05(a) apply to
such Borrowing Request by advancing, on behalf of the Revolving Lenders and in
the amount requested, same day funds to the Borrower on the date of the
applicable Borrowing to the Funding Account (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Revolving Lenders, except that all payments
thereon shall be payable to the Swingline Lender solely for its own account. In
addition, the Borrower hereby authorizes the Swingline Lender to, and the
Swingline Lender may, subject to the terms and conditions set forth herein (but
without any further written notice required), not later than 1:00 p.m., Houston,
Texas time, on each Business Day, make available to the Borrower by means of a
credit to the Funding Account, the proceeds of a Swingline Loan to the extent
necessary to pay items to be drawn on any Controlled Disbursement Account (to
the extent a Controlled Disbursement Account is maintained at such time) that
Business Day; provided that, if on any Business Day there is insufficient
borrowing capacity to permit the Swingline Lender to make available to the
Borrower a Swingline Loan in the amount necessary to pay all items to be so
drawn on any such Controlled Disbursement Account (if any such Controlled
Disbursement Accounts exists at such time) on such Business Day, then the
Borrower shall be deemed to have requested an ABR Borrowing pursuant to Section
2.03 in the amount of such deficiency to be made on such Business Day. In
addition, the Swingline Lender may, subject to (i) receipt of the Borrower’s
prior written consent and (ii) the terms and conditions set forth herein, to the
extent that from time to time on any Business Day funds are required under the
DDA Access Product to reach the Target Balance (a “Deficiency Funding Date”),
make available to the Borrower the proceeds of a Swingline Loan in the amount of
such deficiency up to the Target Balance, by means of a credit to the Funding
Account on or before the start of business on the next succeeding Business Day,
and such Swingline Loan shall be deemed made on such Deficiency Funding Date.
The aggregate amount of Swingline Loans outstanding at any time shall not exceed
$50,000,000. The Swingline Lender shall not make any Swingline Loan if the
requested Swingline Loan exceeds Availability (before or after giving effect to
such Swingline Loan). All Swingline Loans shall be REVLIBOR30 Borrowings.


48
US 4894648v.16

--------------------------------------------------------------------------------





(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Revolving Lenders, in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”);
provided that, no Overadvance shall result in a Default due to Borrower’s
failure to comply with Section 2.01 for so long as such Overadvance remains
outstanding in accordance with the terms of this paragraph, but solely with
respect to the amount of such Overadvance. In addition, Overadvances may be made
even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances shall constitute ABR Borrowings. The authority of
the Administrative Agent to make Overadvances is limited to an aggregate amount
not to exceed $30,000,000 at any time, no Overadvance may remain outstanding for
more than thirty (30) days (unless the Administrative Agent otherwise consents)
and no Overadvance shall cause any Revolving Lender’s Revolving Exposure to
exceed its Revolving Commitment or the Aggregate Revolving Exposure to exceed
the Aggregate Revolving Commitment; provided that, the Required Lenders may at
any time revoke the Administrative Agent’s authorization to make Overadvances.
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof.
(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Houston, Texas time on the date of such
requested Settlement (the “Settlement Date”). Each Revolving Lender (other than
the Swingline Lender, in the case of the Swingline Loans) shall transfer the
amount of such Revolving Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 2:00 p.m.,
Houston, Texas time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage


49
US 4894648v.16

--------------------------------------------------------------------------------





of such Swingline Loan, shall constitute Revolving Loans of such Revolving
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07.
Section 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.13(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(w) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on


50
US 4894648v.16

--------------------------------------------------------------------------------





the Effective Date for purposes of clause (ii) above, regardless of the date
enacted, adopted, issued or implemented.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than 11:00 am, Houston, Texas time, at least
three (3) Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $25,000,000, (ii) no
Revolving Lender’s Revolving Exposure shall exceed its Revolving Commitment and
(iii) the Aggregate Revolving Exposure shall not exceed the lesser of (w) the
Aggregate Revolving Commitment and the (y) Borrowing Base. Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit. Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Borrower may
from time to time request that an Issuing Bank issue Letters of Credit in excess
of its individual Issuing Bank Sublimit in effect at the time of such request,
and each Issuing Bank agrees to consider any such request in good faith. Any
Letter of Credit so issued by an Issuing Bank in excess of its individual
Issuing Bank Sublimit then in effect shall nonetheless constitute a Letter of
Credit for all purposes of the Credit Agreement, and shall not affect the
Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations on
the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) or such longer
period of time as may be agreed to by the applicable Issuing Bank in its sole
discretion (subject to the limitations set forth in the immediately succeeding
sentence) and (ii) the date that is five (5) Business Days prior to the Maturity
Date; provided that any standby Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).
Notwithstanding the foregoing, the expiration date


51
US 4894648v.16

--------------------------------------------------------------------------------





of any Letters of Credit may extend beyond the dates set forth in the
immediately preceding sentence only so long as (1) the aggregate face amount of
all such Letters of Credit shall not at any one time exceed $20,000,000, (2) no
expiration date of any such Letter of Credit shall extend more than one year
beyond the Maturity Date, and (3) such Letters of Credit shall have been cash
collateralized in an amount equal to 103% of the LC Exposure of such Letters of
Credit.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided, that no
Revolving Lender shall have any such obligation to acquire participations
pursuant to this paragraph after the Maturity Date applicable to such Lender
with respect to any Letter of Credit which expires after such Maturity Date so
long as such Letter of Credit shall have been cash collateralized in an amount
equal to 103% of the LC Exposure of such Letter of Credit in accordance with
Section 2.06(c).
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
promptly, but in any event not later than 11:00 a.m., Houston, Texas time, on
the date that is one (1) Business Day after the date that such LC Disbursement
is made; provided that if such LC Disbursement is made later than 11:00 a.m.,
Houston, Texas time, the Borrower shall reimburse such LC Disbursement not later
than 11:00 a.m., Houston, Texas time, on the date that is two (2) Business Days
after the date that such LC Disbursement is made; provided further that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with
REVLIBOR30 Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting REVLIBOR30 Borrowing or Swingline Loan.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Revolving


52
US 4894648v.16

--------------------------------------------------------------------------------





Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank, as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of REVLIBOR30 Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders, or the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct or bad faith on the part of the Issuing Bank (as finally determined
by a court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


53
US 4894648v.16

--------------------------------------------------------------------------------





(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant
to Section 2.13(b). From and after the effective date of any such replacement,
(1) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (2) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty (30)
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance
with Section 2.06(i) above.
(j)    Cash Collateralization. If any Event of Default shall have occurred and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with


54
US 4894648v.16

--------------------------------------------------------------------------------





the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank (other than an Issuing Bank that
is the Administrative Agent or an Affiliate thereof) shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for


55
US 4894648v.16

--------------------------------------------------------------------------------





one or more automatic increases in the stated amount thereof shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at the
time of determination.
Section 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 p.m., Houston, Texas time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that, Swingline Loans shall be made as provided in Section
2.05. The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to the Funding Account; provided that ABR Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank and
(ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or through Electronic
System, if arrangements


56
US 4894648v.16

--------------------------------------------------------------------------------





for doing so have been approved by the Administrative Agent, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (i) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


57
US 4894648v.16

--------------------------------------------------------------------------------





Section 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.
(b)    The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any LC Exposure, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a
backup standby letter of credit reasonably satisfactory to the Administrative
Agent and the Issuing Bank) in an amount equal to 103% of the LC Exposure as of
such date), (iii) the payment in full of the accrued and unpaid fees, and
(iv) the payment in full of all reimbursable expenses and other then outstanding
Obligations, together with accrued and unpaid interest thereon.
(c)    The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.12, the Aggregate Revolving Exposure would exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments; provided that the Borrower may elect to terminate (and
prepay the revolving exposure associated with) the Commitments constituting any
Existing Commitment or Extended Commitment, as applicable, with the earliest
occurring Maturity Date prior to terminating any other class of Commitments.
(e)    The Borrower shall have the right to increase the Revolving Commitments
on one or more occasions by obtaining additional Revolving Commitments, either
from one or more of the Lenders or another lending institution provided that
(i) any such request for an increase shall be in a minimum amount of
$25,000,000, (ii) after giving effect thereto, the sum of the total of the
Commitments (including such additional Commitments) does not exceed
$1,350,000,000, (iii) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in Section
2.09(f) have


58
US 4894648v.16

--------------------------------------------------------------------------------





been satisfied. Nothing contained in this Section 2.09 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.
(f)    Any amendment hereto for such an increase or addition shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrower and
each Lender being added or increasing its Commitment, subject only to the
approval of the Required Lenders if any such increase or addition would cause
the Revolving Commitments to exceed $1,350,000,000. As a condition precedent to
such an increase or addition, the Borrower shall deliver to the Administrative
Agent (i) a certificate of each Loan Party signed by an authorized officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), (2) no Default exists and (3) the
Borrower is in compliance (on a pro forma basis) with the covenants contained
in Section 6.12 and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent reasonably requested by the
Administrative Agent.
(g)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.17 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.


59
US 4894648v.16

--------------------------------------------------------------------------------





Section 2.10    Extension Offers. The Borrower may at any time and from time to
time request that all or a portion of the Commitments of any Class, existing at
the time of such request (each, an “Existing Commitment” and any related
revolving credit loans under any such facility, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Class”) be converted to extend the termination date thereof and the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related revolving credit loans, “Extended Loans”) and to provide for
other terms consistent with this Section 2.10. Prior to entering into any
Extension Amendment with respect to any Extended Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Class of Existing Commitments
and which such request shall be offered ratably to all Lenders) (an “Extension
Request”) setting forth the proposed terms of the Extended Commitments to be
established thereunder, which terms shall be substantially similar to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment Class”) except that (v) all or any of the final
maturity dates of such Extended Commitments may be delayed to later dates than
the final maturity dates of the Existing Commitments of the Specified Existing
Commitment Class, (w) (A) the interest rates, interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and premiums with
respect to the Extended Commitments may be different from those for the Existing
Commitments of the Specified Existing Commitment Class and/or (B) additional
fees and/or premiums may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any of the items contemplated by the
preceding clause (A), (y) (a) the undrawn revolving credit commitment fee rate
with respect to the Extended Commitments may be different from such rate for
Existing Commitments of the Specified Existing Commitment Class and (b) the
Extension Amendment may provide for other covenants and terms that apply to any
period after the final maturity dates of the Existing Commitments of the
Specified Existing Commitment Class; provided that, notwithstanding anything to
the contrary in this Section 2.10 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments (which shall be governed by clause (3) below)) of the Extended Loans
under any Extended Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Loans of the Specified Existing
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and replacement procedures of the Specified Existing Commitment
Class), (2) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the assignment and participation provisions set forth
in Section 9.04 and (3) subject to the applicable limitations set forth in
Section 2.09, permanent repayments of Extended Loans (and corresponding
permanent reduction in the related Extended Commitments) shall be permitted as
may be agreed between the Borrower and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Loans or Commitments of any Existing
Class converted into Extended Loans or Extended Commitments pursuant to any
Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).


60
US 4894648v.16

--------------------------------------------------------------------------------





(b)    The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.10. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Commitments (and/or any earlier
Extended Commitments) which it has elected to convert into Extended Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Commitments (and any earlier
Extended Commitments) subject to Extension Elections exceeds the amount of
Extended Commitments requested pursuant to the Extension Request, Commitments
and (and any earlier Extended Commitments) subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Commitments (and any earlier Extended Commitments) included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Amendment. Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Existing Commitments of the Specified Existing Commitment Class for purposes
of the obligations of a Lender in respect of Letters of Credit under Section
2.06 and Swingline Loans under Section 2.05, except that the applicable
Extension Amendment may provide that the Maturity Date for Swingline Loans
and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swingline Loans and issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the applicable Swingline Lender and/or the applicable
Issuing Bank, as applicable, have consented to such extensions (it being
understood that no consent of any other Lender shall be required in connection
with any such extension). Any Lender that elects in its sole discretion not to
become an Extending Lender shall cease to be a Lender hereunder and shall no
longer have any Commitments, other obligations or rights (other than such
Lender’s rights to indemnification under the Loan Documents which shall continue
to remain in effect after such time as set forth in this Agreement) hereunder,
in each case as of the applicable Maturity Date, so long as each such Lender has
received payment in full in respect of its Applicable Percentage of all
outstanding Obligations that are then due and owing as of such applicable
Maturity Date.
(c)    Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 9.02, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. It is understood and agreed that each Lender hereunder
has consented, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.10 and the arrangements described above in connection therewith. No
Extension Amendment shall provide for any tranche of Extended Commitments in an
aggregate principal amount that is less than $500,000,000. Notwithstanding
anything to the contrary in this Section 2.10(c) and without limiting


61
US 4894648v.16

--------------------------------------------------------------------------------





the generality or applicability of Section 9.04 to any Section 2.10 Additional
Amendments (as defined below), any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.10 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.10 Additional Amendments are within the requirements of Section
2.10(a) and do not become effective prior to the time that such Section 2.10
Additional Amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Loans provided for in
any Extension Amendment) by such of the Lenders, Loan Parties and other parties
(if any) as may be required in order for such Section 2.10 Additional Amendments
to become effective in accordance with Section 9.04.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
(i) on any date on which any Class of Existing Commitments is converted to
extend the related scheduled maturity date(s) in accordance with paragraph
Section 2.10 above (an “Extension Date”), in the case of the Existing
Commitments of each Extending Lender under any Specified Existing Commitment
Class, the aggregate principal amount of such Existing Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Commitments so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date) and (ii) if, on any Extension Date, any Existing Loans
of any Extending Lender are outstanding under the Specified Existing Commitment
Class, such Existing Loans (and any related participations) shall be deemed to
be allocated as Extended Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments.
(e)    No exchange of Loans or Commitments pursuant to any Extension Amendment
in accordance with this Section 2.10 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
Section 2.11    Repayment; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
(other than Extended Loans) on the Maturity Date, and each Extended Loan in
respect of each Extension Series, on the relevant maturity date for such
Extension Series of Extended Commitments, (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent, and (iii) to the Administrative
Agent the then unpaid principal amount of each Overadvance on the earlier of the
Maturity Date and the thirtieth (30th) day after such Overadvance is made
(unless such date is extended by the Administrative Agent, in its sole
discretion).
(b)    During any Cash Dominion Trigger Period, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize


62
US 4894648v.16

--------------------------------------------------------------------------------





outstanding LC Exposure. Notwithstanding the foregoing, to the extent any funds
credited to the Collection Account constitute (i) Net Proceeds, the application
of such Net Proceeds shall be subject to Section 2.12(c) or (ii) Tax and Trust
Funds that have been deposited in an Excluded Account, the Administrative Agent
shall remit such amounts as directed by the Borrower in writing.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(e)    The Register and the corresponding entries made in the accounts
maintained pursuant to paragraph (c) or (d) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant
to Section 9.04) be represented by one or more promissory notes in such form.
Section 2.12    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.17.
(b)    Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(A) the Aggregate Revolving Commitment and (B) the Borrowing Base, the Borrower
shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans in an
aggregate amount equal to such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party or any Restricted Subsidiary in respect of any
Prepayment Event, the Borrower shall, within five (5) Business Days after such
Net Proceeds are received by such Loan Party or such Restricted Subsidiary,
prepay the Obligations and cash collateralize the LC Exposure as set forth
in Section 2.12(d) below in an aggregate amount equal to 100% of such Net
Proceeds, provided that, in the case of any event described in clause (a) or (b)
of the definition of the term


63
US 4894648v.16

--------------------------------------------------------------------------------





“Prepayment Event”, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within three hundred sixty five (365) days after receipt of such
Net Proceeds, to acquire (or replace or rebuild or improve) real property,
equipment or other tangible assets to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then
either (i) so long as a Cash Dominion Trigger Period is not in effect, no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if a Cash Dominion Trigger Period
is in effect, then such Net Proceeds shall be applied by the Administrative
Agent to reduce the outstanding principal balance of the Revolving Loans
(without a permanent reduction of the Revolving Commitment) provided that to the
extent of any such Net Proceeds therefrom that have not been so applied by the
end of such 365-day period, a prepayment shall be required at such time in an
amount equal to such Net Proceeds that have not been so applied.
(d)    If, as of the end of any Business Day, the Consolidated Cash Balance
exceeds $50,000,000 (the amount of such excess being referred to as the “Excess
Cash Amount”), then, within five (5) Business Days of such date, the Borrower
shall prepay Revolving Loans in an amount equal to the lesser of (w) such Excess
Cash Amount and (y) the aggregate principal amount of all Revolving Loans
outstanding at such time. Such prepayment will not result in the reduction of
the Aggregate Revolving Commitments.
(e)    All such amounts pursuant to Section 2.12(c) and (d) shall be applied,
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second to prepay the Revolving Loans (including Swingline
Loans) without a corresponding reduction in the Revolving Commitments and to
cash collateralize outstanding LC Exposure. If the precise amount of insurance
or condemnation proceeds allocable to Collateral as compared to Equipment,
Fixtures and real property is not otherwise determined, the allocation and
application of those proceeds shall be determined by the Administrative Agent,
in its Permitted Discretion, in consultation with the Borrower.
(f)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder (x) not later
than 11:00 a.m., Houston, Texas time, (A) in the case of prepayment of a
Eurodollar Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of an ABR Borrowing (other than a Swingline Loan),
one (1) Business Day before the date of prepayment and (y) not later than 4:00
p.m., Houston, Texas time, in the case of prepayment of a Swingline Loan, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted


64
US 4894648v.16

--------------------------------------------------------------------------------





in the case of an advance of a Revolving Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (1) accrued interest to the extent required by Section
2.14 and (2) break funding payments pursuant to Section 2.17. Notwithstanding
the foregoing, but except as provided in Section 2.09, the Borrower may not
prepay Extended Loans of any Extension Series unless such prepayment is
accompanied by a pro rata repayment of Existing Loans of the Specified Existing
Commitment Class of the Existing Class from which such Extended Loans and
Extended Commitments were converted (or such Loans and Commitments of the
Existing Class have otherwise been repaid and terminated in full).
Section 2.13    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lender in accordance
with Section 2.21(a)) a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears on the first Business Day of each fiscal quarter and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each calendar
quarter shall be payable on the first Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
fifteen (15) Business Days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).


65
US 4894648v.16

--------------------------------------------------------------------------------





(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
Section 2.14    Interest.
(a)    The Loans comprising ABR Borrowings shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Swingline Loans shall bear interest at the REVLIBOR30 Rate plus the
Applicable Rate.
(d)    Each Overadvance shall bear interest at the Alternate Base Rate plus the
Applicable Rate for Revolving Loans plus 2%.
(e)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default under clause (a), (b), (h) or (i) of Article VII, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(f)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior fiscal quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (e) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(g)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate


66
US 4894648v.16

--------------------------------------------------------------------------------





Base Rate, Adjusted LIBO Rate, LIBO Rate or REVLIBOR30 Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
Section 2.15    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders through Electronic System as provided in Section 9.01 as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be converted to an
ABR Borrowing as on the last day of the Interest Period applicable thereto, and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
Section 2.16    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
paid or payable under Section 2.18, or (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Administrative Agent, Lender or Issuing Bank of making or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Administrative Agent, Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Administrative Agent, Lender or
Issuing Bank hereunder


67
US 4894648v.16

--------------------------------------------------------------------------------





(whether of principal, interest or otherwise), then within fifteen (15) Business
Days of receipt of a certificate of the type specified in clause (c) below, the
Borrower will pay to such Administrative Agent, Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such
Administrative Agent, Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of, or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time within fifteen (15) Business
Days of receipt of a certificate of the type specified in clause (c) below the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that such certificate from each such
Lender or Issuing Bank shall contain a certification to the Borrower that such
Lender or Issuing Bank is generally requiring reimbursement for the relevant
amounts from similarly situated borrowers under comparable syndicated credit
facilities. The Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within fifteen (15)
Business Days after receipt thereof.
(d)     Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than two hundred seventy
(270) days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the two hundred
seventy (270) day period referred to above shall be extended to include the
period of retroactive effect thereof.


68
US 4894648v.16

--------------------------------------------------------------------------------





Section 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.12), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20 or 9.02(c), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of margin). Such loss, cost or
expense to any Lender shall be deemed to be the amount reasonably determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan but exclusive of the Applicable Margin relating thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Eurodollar
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth the calculation of any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
Section 2.18    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.


69
US 4894648v.16

--------------------------------------------------------------------------------





(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)


70
US 4894648v.16

--------------------------------------------------------------------------------





(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (w) with respect to payments of
interest under any Loan Document, an executed IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (w) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as
applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W‑9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption,


71
US 4894648v.16

--------------------------------------------------------------------------------





such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than


72
US 4894648v.16

--------------------------------------------------------------------------------





the indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph (g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.18, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.19    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to 2:00
p.m., Houston, Texas time, on the date when due, in immediately available funds,
without set‑off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to
Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. All payments hereunder shall be made in
dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.12) or (C) amounts to be applied from the Collection Account
during a Cash Dominion Trigger Period (which shall be applied in accordance
with Section 2.11(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances), unreimbursed LC
Disbursements and any amounts


73
US 4894648v.16

--------------------------------------------------------------------------------





owing with respect to Swap Agreement Obligations in effect on the Effective Date
and set forth on Schedule 1.01 and Swap Agreement Obligations for which the
Administrative Agent has received notice from the Borrower in accordance with
Section 5.01(c)(v) or Section 5.01(j) or from the applicable Loan Party’s
counterparty to such Swap Agreement in accordance with Section 2.23, seventh, to
pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, eighth, to pay any amounts owing with respect to Banking Services
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.23 and any amounts owing with respect
to Swap Agreement Obligations which were not paid pursuant to the foregoing
clause sixth, and ninth, to the payment of any other Secured Obligation.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Class and an Event of
Default has occurred and is continuing (and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.17).
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(c)    At the written election and authorization of the Borrower, all payments
of principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrower
(other than an Excluded Account) maintained with the Administrative Agent.
Notwithstanding the foregoing, the Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents; provided, that the Administrative Agent agrees not to
exercise any of the foregoing rights until the occurrence and during the
continuance of an Event of Default.
(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the


74
US 4894648v.16

--------------------------------------------------------------------------------





proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder. Application of amounts pursuant to (i) and (ii) above shall be
made in any order determined by the Administrative Agent in its discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided,


75
US 4894648v.16

--------------------------------------------------------------------------------





will be solely for the Borrower’s convenience. Statements may contain estimates
of the amounts owed during the relevant billing period, whether of principal,
interest, fees or other Secured Obligations. If the Borrower pays the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.
Section 2.20    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.18, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.16 or 2.18) and obligations under this Agreement
and other Loan Documents to an assignee in accordance with Section 9.04 that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.04,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this Section may be effected pursuant to an
Assignment and Assumption


76
US 4894648v.16

--------------------------------------------------------------------------------





executed by the Borrower, the Administrative Agent and the assignee and that the
affected Lender required to make such assignment need not be a party thereto.
Section 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.13(a) and the
Borrower shall be entitled to retain the same unless such Commitments are
reallocated as provided herein;
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure to exceed its Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (w) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.13(a) and 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


77
US 4894648v.16

--------------------------------------------------------------------------------





(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.13(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, such Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage. Notwithstanding the fact that any Defaulting Lender
has adequately remedied all matters that caused such Lender to become a
Defaulting Lender, (w) no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender and (y) except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from “Defaulting Lender” to
“Lender” will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
Section 2.22    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of
this Section 2.22 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds. The provisions of
this Section 2.22 shall survive the termination of this Agreement.
Section 2.23    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary


78
US 4894648v.16

--------------------------------------------------------------------------------





of a Loan Party shall deliver to the Administrative Agent, not later than ten
(10) Business Days after entering into such Banking Services or Swap Agreements,
written notice setting forth the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes) and the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party or Subsidiary thereof to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent); provided, that the
failure to provide such notice by such Person shall not be deemed to be a breach
hereunder. In addition, each such Lender or Affiliate thereof shall deliver to
the Administrative Agent, upon a request therefor, a summary of the amounts due
or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The delivery of the notices required by this Section 2.23
or by the Borrower pursuant to Section 5.01(c)(v) or Section 5.01(j) to the
Administrative Agent shall be used in determining which tier of the waterfall,
contained in Section 2.19(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business, and is in good standing, in every jurisdiction where failure to so
qualify would reasonably be expected to result in a Material Adverse Effect.
Section 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
such Loan Party. Each Loan Document to which each Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any Restricted Subsidiary, (c) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or any Restricted Subsidiary or the
assets of any Loan Party or any Restricted Subsidiary (other than any indenture,
agreement or instrument the violation of which could not reasonably be expected
to be materially adverse to any Secured Party) and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any
Restricted Subsidiary, except Liens created pursuant to the Loan Documents,
except, in the case of clauses (a) and (b) above, where the failure to do so,


79
US 4894648v.16

--------------------------------------------------------------------------------





individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect.
Section 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the consolidated balance sheet
and statements of income, stockholders equity and cash flows of APLP and its
consolidated Subsidiaries as of and for the fiscal year ended December 31, 2016
reported on by Deloitte & Touche LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of APLP and its consolidated
Restricted Subsidiaries as of such dates and for such periods in accordance with
GAAP.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2016.
Section 3.05    Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party and is necessary for the conduct of the business of such Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect except as would not reasonably be
expected to result in a Material Adverse Effect, and, to the knowledge of such
Loan Party, no default by any party to any such lease or sublease exists which
would reasonably be expected to result in a Material Adverse Effect. Each of the
Loan Parties and each of its Restricted Subsidiaries has good and marketable
title to all of its real and personal property (i) except in cases where the
failure to have said good and marketable title would not reasonably be expected
to result in a Material Adverse Effect and (i) free of all Liens, other than
those permitted by Section 6.02.
(b)    Each Loan Party and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business as currently conducted, except for such
trademarks, tradenames, copyrights, patents and other intellectual property, the
failure of which to own or license would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Affect. A
correct and complete list of all pending or registered trademarks, copyrights
and patents as of the Effective Date is set forth on Schedule 3.05, and to the
knowledge of any Loan Party, the use thereof by each Loan Party and each
Restricted Subsidiary does not infringe in any material respect upon the rights
of any other Person, and each Loan Party’s and each Restricted Subsidiary’s
rights thereto are not subject to any licensing agreement or similar
arrangement, in each case, except where such infringement agreement or
arrangement, individually or in the aggregate, could not be reasonably expected
to result in a Material Adverse Effect.
Section 3.06    Litigation and Environmental Matters. Except for the Disclosed
Matters, as of the Effective Date, (a) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened in writing against
any Loan Party or any Restricted Subsidiary as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


80
US 4894648v.16

--------------------------------------------------------------------------------





(b)    Except for the Disclosed Matters, (i) no Loan Party or any Restricted
Subsidiary has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
which remains unresolved, and excepting routine fees and expected costs of
compliance with Environmental Laws and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party or any Restricted
Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any unresolved Environmental
Liability, (C) has received written notice of any claim with respect to any
Environmental Liability or (D) knows of any reasonable or expected basis for any
Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is (i) in compliance with all Requirement of Law
applicable to it or its property and (ii) is in material compliance with all
material indentures, agreements and other instruments binding upon it or its
property. No Default has occurred and is continuing.
Section 3.08    Investment Company Status. No Loan Party or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09    Taxes. Each Loan Party and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (ii) where failure
to file such Tax returns and pay such Taxes would not reasonably be expected to
result in a Material Adverse Effect. No tax liens have been filed (except for
Liens for current period taxes not yet due and payable) and, to the knowledge of
such Loan Party or Domestic Subsidiary, no claims are being asserted with
respect to any such Taxes which, in each case, would result in a Material
Adverse Effect.
Section 3.10    ERISA. No ERISA Event or other event or condition with respect
to a Plan, Multiemployer Plan or retiree medical benefit arrangement has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events or other events or conditions for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. (w) The amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA) under each Plan did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than $30,000,000 (in the
aggregate together with all amounts under clause (y) of this sentence) and
(y) the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA) of all underfunded Plans did not, as of the date
of the most recent financial statements reflecting such


81
US 4894648v.16

--------------------------------------------------------------------------------





amounts, exceed by more than $30,000,000 (in the aggregate together with all
amounts under clause (x) of this sentence) the fair market value of the assets
of all such underfunded Plans.
Section 3.11    Disclosure. None of the written reports, financial statements,
certificates or other information (other than information of a general economic
or industry specific nature) furnished by or on behalf of any Loan Party or any
Restricted Subsidiary to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished, the “Written Information”),
when taken as a whole with all other Written Information, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date (it being understood that actual
results may vary from the projected financial information and that such
variation may be material).
Section 3.12    Material Agreements. No Loan Party or any Restricted Subsidiary
is in material default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any material agreement to
which it is a party, which default would reasonably be expected to result in a
Material Adverse Effect.
Section 3.13    Solvency. (a) Immediately after the consummation of any
Transaction, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, is not less than their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the
Effective Date.
 (b)    No Loan Party intends to, nor will permit any Restricted Subsidiary to,
and no Loan Party believes that it or any Restricted Subsidiary will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Restricted
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Restricted Subsidiary.
Section 3.14    Insurance. Schedule 3.14 sets forth, as of the Effective Date, a
description of all insurance maintained by or on behalf of the Loan Parties and
their Restricted Subsidiaries as of the Effective Date. As of the Effective
Date, all premiums in respect of such insurance have been paid. The Borrower
maintains or has maintained on its behalf, and has caused each Restricted
Subsidiary to maintain or to have maintained on its behalf, with financially
sound and reputable insurance companies, insurance on all their real and
personal property in such amounts, subject to


82
US 4894648v.16

--------------------------------------------------------------------------------





such deductibles and self-insurance retentions and covering such properties and
risks as are adequate and customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
Section 3.15    Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to APLP of each Subsidiary, (b) a true and complete listing of each
class of each of APLP’s authorized Equity Interests, all of which issued Equity
Interests are validly issued, outstanding, fully paid and, if applicable,
non-assessable, and owned of record by the Persons identified on Schedule 3.15,
and (c) the type of entity of APLP and each Subsidiary. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable. Except as set forth
on Schedule 3.15, as of the Effective Date, there are no outstanding commitments
or other obligations of any Loan Party to issue, and no options, warrants, or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Loan Party.
Section 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and (i) when financing statements and other filings in
appropriate form are filed in the offices specified in the Security Agreement
and (ii) upon the taking of possession or control by the Administrative Agent of
the Collateral described therein with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Administrative Agent to the extent possession or control by the
Administrative Agent is required by the Security Agreement), such Liens
constitute perfected and continuing Liens on the Collateral (other than such
Collateral in which a Lien or a security interest cannot be perfected by filing,
possession or control under the Uniform Commercial Code as in effect at the
relevant time in the relevant jurisdiction), securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law, and (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.
Section 3.17    Employment Matters. Except as would not reasonably be expected
to result in a Material Adverse Effect, (a) as of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened, (b) the
hours worked by and payments made to employees of the Loan Parties and their
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters and (c) all payments due from any Loan Party or any Restricted
Subsidiary, or for which any claim may be made against any Loan Party or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party or such Restricted Subsidiary.


83
US 4894648v.16

--------------------------------------------------------------------------------





Section 3.18    Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
Section 3.19    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
Section 3.20    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party and its Subsidiaries and, to the knowledge of
such Loan Party, its officers, directors, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party or any Subsidiary or (b) to the knowledge
of any such Loan Party or Subsidiary, any officer, director, employee or agent
of such Loan Party or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of proceeds, Transaction or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.
Section 3.21    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
Section 3.22    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV    

CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of


84
US 4894648v.16

--------------------------------------------------------------------------------





this Agreement) that such party has signed a counterpart of this Agreement,
(ii) either (A) a counterpart of each other Loan Document (other than any
Deposit Account Control Agreement, Securities Account Control Agreement or
Commodity Account Control Agreement) signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent may reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including any
promissory notes requested by a Lender pursuant to Section 2.11 payable to each
such requesting Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and a customary written opinion of the Loan Parties’
counsel, addressed to the Administrative Agent, the Issuing Bank and the
Lenders, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel
(b)    Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of APLP and its consolidated
Subsidiaries for the 2015 and 2016 fiscal years, (ii) unaudited interim
consolidated financial statements of APLP and its consolidated Subsidiaries for
each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph and ended at least
sixty (60) days prior to the Effective Date as to which such financial
statements are available, and (iii) satisfactory projections through 2021 (which
shall be prepared on a quarterly basis for each fiscal quarter in calendar years
2017 and 2018 and on an annual basis thereafter); provided that the Borrower
shall be deemed to have furnished the information required by this clause (iii)
if APLP shall have timely made the same available on “EDGAR” (or any successor
thereto) and/or on its home page on the worldwide web (currently located at
http://www.archrock.com).
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) contain
copies of the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of formation
or organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other similar organizational
or governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing and (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects as
of such date (without duplication of any materiality qualifier contained
therein) (except


85
US 4894648v.16

--------------------------------------------------------------------------------





to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all respects as of such earlier date).
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable and documented out-of-pocket fees and
expenses of legal counsel), prior to the Effective Date. All such amounts will
be paid with proceeds of Loans made on the Effective Date and will be reflected
in the funding instructions given by the Borrower to the Administrative Agent on
or before the Effective Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.
(g)    Pay-Off Letter. The Administrative Agent shall have received a reasonably
satisfactory pay-off letter with respect to the Indebtedness under the Existing
Facility, confirming that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated substantially simultaneously with
such payment and all letters of credit issued or Guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.
(h)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
(i)    Customer List. The Administrative Agent shall have received a true and
complete customer list for the Borrower and the Subsidiary Guarantors, which
list shall state the customer’s name, mailing address and phone number.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of APLP, dated the Effective Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the most recently ended month for which at least twenty (20) Business Days
have passed since the last calendar day of such month.
(l)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, Availability shall not
be less than $150,000,000.
(m)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to


86
US 4894648v.16

--------------------------------------------------------------------------------





the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
(n)    Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.
(o)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.
(p)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable). The Borrower shall have executed the
Issuing Bank’s master agreement for the issuance of commercial Letters of
Credit.
(q)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W‑8 or W‑9, as applicable, for each Loan Party.
(r)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Borrower’s and Subsidiary Guarantor’s
Accounts, Inventory, Equipment and related working capital matters and of the
Borrower’s related data processing and other systems, the results of which shall
be satisfactory to the Administrative Agent in its reasonable discretion.
(s)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its reasonable discretion.
(t)    Appraisal(s). The Administrative Agent shall have received an appraisal
of the Borrower’s and Subsidiary Guarantor’s Compression Units from one or more
firms reasonably satisfactory to the Administrative Agent, which appraisal shall
be satisfactory to the Administrative Agent in its reasonable discretion.
(u)    USA PATRIOT Act, Etc. To the extent requested by the Administrative Agent
not less than five Business Days prior to the Effective Date, the Administrative
Agent and the Lenders shall have received all documentation and other
information required by bank regulatory


87
US 4894648v.16

--------------------------------------------------------------------------------





authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.
(v)    Approvals. Any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority and other third parties
necessary to be obtained in connection with the Loan Documents shall have been
obtained and shall be in full force and effect.
(w)    Material Adverse Effect. No event, change or condition shall have
occurred since December 31, 2016 that has had, or could reasonably be expected
to have, a Material Adverse Effect.
(x)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on April 28, 2017 (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).
For the purpose of determining satisfaction with the conditions specified in
this Section 4.01, each Lender that has signed and delivered this Agreement
shall be deemed to have accepted, and to be satisfied with, each document or
other matter required under this Section 4.01 unless the Administrative Agent
shall have received written notice from such Lender prior to the Effective Date
specifying its objection thereto.
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents (including, for the avoidance of doubt, the representations and
warranties set forth in Section 3.13) shall be true and correct in all material
respects with the same effect as though made on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.


88
US 4894648v.16

--------------------------------------------------------------------------------





(d)    At the time of and immediately after giving effect to such Borrowing and
the application of the proceeds thereof, the Consolidated Cash Balance shall not
exceed an amount equal to $50,000,000.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section and each Borrowing shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraph (d) of this Section.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:
Section 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish to the Administrative Agent:
(a)    within ninety (90) days after the end of each fiscal year of APLP, the
audited consolidated balance sheet of APLP and its consolidated Subsidiaries and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern”, or like
qualification, commentary or exception other than solely with respect to an
upcoming maturity date of Indebtedness or a potential inability to satisfy a
financial covenant, and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of APLP and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as set forth therein);
provided that the Borrower shall be deemed to have furnished the information
required by this clause (a) if APLP shall have timely made the same available on
“EDGAR” (or any successor thereto) and/or on its home page on the worldwide web
(currently located at http://www.archrock.com);
(b)    within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of APLP, the consolidated balance sheet of APLP and
its consolidated Subsidiaries and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
subject to normal year-end audit adjustments and the absence of footnotes;
provided that the Borrower shall be deemed to have furnished the information
required by this clause (b) if APLP shall have timely made the same available on
“EDGAR” (or any successor thereto) and/or on its home page on the worldwide web
(currently located at http://www.archrock.com);


89
US 4894648v.16

--------------------------------------------------------------------------------





(c)    within ten (10) Business Days of any delivery or deemed delivery of
financial statements under clause (a) or (b) above (but in any case no later
than (x) ninety (90) days after the end of each fiscal year of APLP in the case
of the financial statements required to be delivered pursuant to clause (a)
above or (y) sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of APLP in the case of the financial statements
required to be delivered pursuant to clause (b) above), a certificate of a
Financial Officer in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of APLP and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as set
forth therein), subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to a Default then exists and, if a Default then
exists, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12, (iv) unless disclosed in the
financial statements accompanying such certificate, stating whether any change
in GAAP or in the application thereof that impacts such financial statements has
occurred since the date of the audited financial statements referred to
in Section 3.04 and, if any such change has occurred, specifying the effect on
such financial statements, (v) setting forth, in form and substance satisfactory
to the Administrative Agent, as of the date of such certificate a true and
complete list of all Swap Agreements (including commodity price swap agreements,
forward agreements or contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas or other commodities) to which any
Loan Party or any of its Restricted Subsidiaries is a party, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value therefor, any new credit
support agreements relating thereto not listed in Schedule 1.01, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement, (vi) at any time that any of the consolidated Subsidiaries
of APLP are not consolidated Restricted Subsidiaries, setting forth
consolidating information that summarizes in reasonable detail the differences
between the information that relating to APLP and its consolidated Restricted
Subsidiaries, on the one hand, and all consolidated Unrestricted Subsidiaries,
on the other hand, which consolidating information shall be certified by a
Financial Officer of the Borrower as having been fairly presented in all
material respects and (vii) setting forth a description of any options,
warrants, calls or commitments of any character whatsoever (if any) which exist
as of the date of such certificate relating to the Pledged Collateral (as
defined in the Security Agreement) or obligate the issuer of any Equity Interest
included in the Pledged Collateral to issue additional Equity Interests;
(d)    within twenty (20) Business Days of the end of each calendar month or, at
any time that Availability is less than the Threshold Amount, on or prior to
(3) Business Days after the end of each calendar week, and at such other times
as may be necessary to re-determine Availability or as may be requested by the
Borrower, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;
(e)    within ninety (90) days after the end of each fiscal year of APLP, a
consolidated budget for APLP and its consolidated Restricted Subsidiaries
consisting of a projected consolidated income statement of APLP and its
consolidated Restricted Subsidiaries and the related


90
US 4894648v.16

--------------------------------------------------------------------------------





capital budget for the upcoming fiscal year, in form reasonably satisfactory to
the Administrative Agent;
(f)    within twenty (20) Business Days of the end of each calendar month, or,
at any time that Availability is less than the Threshold Amount, on or prior to
(3) Business Days after the end of each calendar week, as of the period then
ended (all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent):
(i)    a detailed aging of the Borrower’s and Subsidiary Guarantors’ Accounts,
including all invoices aged by due date;
(ii)    a schedule detailing the Borrower’s and Subsidiary Guarantors’ Inventory
and Compression Units, in form reasonably satisfactory to the Administrative
Agent, at net book value; and
(iii)    a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts, Eligible Inventory, Eligible Compression Units and Eligible
New Compression Units, such worksheets detailing the Accounts, Inventory and
Compression Units excluded from Eligible Accounts, Eligible Inventory, Eligible
Compression Units and Eligible New Compression Units;
(g)    within twenty (20) Business Days of the end of each calendar month and,
during a Cash Dominion Trigger Period, at such other times as may be requested
by the Administrative Agent, as of the month then ended, a schedule and aging of
the Borrower’s and Subsidiary Guarantors’ accounts payable;
(h)    promptly upon the Administrative Agent’s reasonable request:
(i)    a schedule detailing the balance of all intercompany accounts of the Loan
Parties;
(ii)    an updated customer list for the Borrower and the Subsidiary Guarantors,
which list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file reasonably acceptable to the
Administrative Agent; and
(iii)    a certificate of good standing or the substantive equivalent available
in the jurisdiction of incorporation, formation or organization for each Loan
Party from the appropriate governmental officer in such jurisdiction;
(i)    promptly after the same become publicly available, but in any event
within fifteen (15) days following the date the same are required to be filed
with the SEC, copies of all periodic and other reports, proxy statements and
other materials filed by any Loan Party or any Restricted Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; provided that the
Borrower shall be deemed to have furnished the information required by this
clause (i) if APLP shall have timely made the same


91
US 4894648v.16

--------------------------------------------------------------------------------





available on “EDGAR” (or any successor thereto) and/or on its home page on the
worldwide web (currently located at http://www.archrock.com);
(j)    not later than ten (10) Business Days after entering into (i) any Swap
Agreements with any Lender or any Affiliate thereof, written notice setting
forth the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes) and (ii) any new Banking
Services Obligation, a summary description of such new Banking Services
Obligation; and
(k)    promptly following any reasonable request therefor, such other
information regarding the operations, material changes in ownership of Equity
Interests, business affairs, and financial condition of any Loan Party or any
Restricted Subsidiary, as the Administrative Agent may reasonably request from
time to time; provided, however, that none of the Borrower nor any Restricted
Subsidiary shall be required to disclose or provide any information (v) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower or any of its subsidiaries or any of their respective customers
and/or suppliers, (w) in respect of which disclosure to the Administrative Agent
or any Lender (or any of their respective representatives) is prohibited by any
applicable Requirement of Law, (y) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (z) in respect of which the
Borrower or any Restricted Subsidiary owes confidentiality obligations to any
third party; provided further that the delivery of any certification or
information shall not constitute a condition precedent to any transaction
otherwise permitted hereunder unless such certification or delivery of
information is explicitly stated herein as such a condition precedent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be “public
side” Lenders (i.e., Lenders that have personnel that do not wish to receive
material non-public information with respect to Holdings, the Borrower, or their
respective subsidiaries (“MNPI”) (each, a “Public Lender”)). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders by
clearly and conspicuously marking the same as “PUBLIC”. By marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as not
containing any MNPI (although it may be sensitive and proprietary); provided
that to the extent the Borrower Materials constitute Confidential Information,
they shall be treated as set forth in Section 9.12. The Administrative Agent
shall treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
Section 5.02    Notices of Material Events. Each Loan Party will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:
(a)    the existence of any Default;


92
US 4894648v.16

--------------------------------------------------------------------------------





(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Restricted Subsidiary that (i) seeks damages in excess of $30,000,000, (ii)
seeks injunctive relief which would reasonably be expected to result in a
Material Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets which reasonably would be expected to result in a
liability in excess of $30,000,000, (iv) alleges criminal misconduct by any Loan
Party or any Restricted Subsidiary, (v) alleges the violation of, or seeks to
impose remedies under, any Environmental Law or related Requirement of Law, or
seeks to impose Environmental Liability in each case in excess of $30,000,000 or
(vi) asserts liability on the part of any Loan Party or any Restricted
Subsidiary in excess of $30,000,000 in respect of any tax, fee, assessment, or
other governmental charge;
(c)    any loss, damage, or destruction to the Collateral in the amount of
$30,000,000 or more, whether or not covered by insurance;
(d)    within ten (10) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located;
(e)    all material amendments to any Material Indebtedness or the Omnibus
Agreement, together with a copy of each such amendment; provided that the
Borrower shall be deemed to have furnished the information required by this
clause (e) if APLP shall have timely made the same available on “EDGAR” (or any
successor thereto) and/or on its home page on the worldwide web (currently
located at http://www.archrock.com);
(f)    the occurrence of any ERISA Event or any other event or condition with
respect to a Plan, Multiemployer Plan or retiree medical benefit arrangement
that, alone or together with any other ERISA Events or other events or
conditions that have occurred, could reasonably be expected to result in
liability of APLP and its Restricted Subsidiaries in an aggregate amount
exceeding $30,000,000; and
(g)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
unless the failure to do so could not reasonably be expected to result in a
Material Adverse Effect provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (a) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted,
including any businesses similar, incidental, complementary, ancillary or


93
US 4894648v.16

--------------------------------------------------------------------------------





reasonably related thereto. The Borrower shall remain incorporated under the
laws of any state in the United States or the District of Columbia.
Section 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Restricted Subsidiary to, pay its Taxes before the same shall become
delinquent or in default, except where (i) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) such liabilities would not result in
aggregate liabilities in excess of $30,000,000 and none of the Collateral would
become subject to forfeiture or loss as a result of the contest or (ii) the
nonpayment of any Tax could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted.
Section 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice and
reasonable coordination with and during normal business hours, to visit and
inspect its properties, to conduct at such Loan Party’s premises field
examinations of such Loan Party’s corporate, financial or operating records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its business, finances and results of operations with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (it being understood that a representative of the Borrower is allowed
to be present in any discussions with officers, employees, agent, advisors and
independent accountants). Notwithstanding the preceding, the Administrative
Agent may only conduct (and the Loan Parties shall only be responsible for the
costs and expenses of) one (1) visit, inspection or field examination during any
12‑month period and one (1) additional visit, inspection or field examination
(for the total of two (2) such field examinations during any 12‑month period) at
any time after Availability falls below $100,000,000. Notwithstanding the
foregoing, there shall be no limitation on the number or frequency of visits,
inspections or field examinations if a Specified Event of Default has occurred
and is continuing, and the Loan Parties shall be responsible for the reasonable
costs and expenses of any visit, inspection or field examination conducted while
a Specified Event of Default has occurred and is continuing. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to such Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.
Section 5.07    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Restricted Subsidiary to, (a) comply in all
material respects with each Requirement of Law applicable to it or its property
(including without limitation Environmental Laws) and (b) perform in all
material respects its obligations under material agreements to which


94
US 4894648v.16

--------------------------------------------------------------------------------





it is a party, except, in the case of clauses (a) and (b) above, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.08    Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit will be used only
(i) to refinance existing Indebtedness of the Loan Parties, (ii) to pay fees and
expenses in connection with the foregoing and this Agreement, (iii) to finance
the working capital needs and for general corporate purposes of the Borrower and
its Restricted Subsidiaries in the ordinary course of business, including
Capital Expenditures and (iv) for any other purpose not prohibited by this
Agreement. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the Borrower and its Restricted
Subsidiaries.
(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) for the purpose of funding or financing any
business or transaction of, or with, any Sanctioned Person, or in any Sanctioned
Country, to the extent that such businesses or transaction would be prohibited
by Sanctions if conducted by a corporation incorporated in the United States or
the European Union.
Section 5.09    Accuracy of Information. The Loan Parties will ensure that any
written reports, financial statements, certificates or other information (other
than information of a general economic or industry specific nature) furnished by
or on behalf of any Loan Party or any Restricted Subsidiary to the
Administrative Agent or any Lender in connection with this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole with all other such written reports, financial
statements, certificates or other information (other than information of a
general economic or industry specific nature), contain no material misstatement
of fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered (it being understood that actual results may vary from the
projected financial information and that such variation may be material).
Section 5.10    Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers insurance
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Borrower, APLP and each Restricted Subsidiary. The Borrower
will furnish to


95
US 4894648v.16

--------------------------------------------------------------------------------





the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
Section 5.11    Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
Section 5.12    Appraisals. At any time that the Administrative Agent requests
(which, subject to the immediately following sentence, it shall not be permitted
to do more than once per calendar year), the Borrower and each Subsidiary
Guarantor will provide the Administrative Agent with appraisals or updates
thereof of their Inventory and Compression Units from an appraiser selected and
engaged by the Administrative Agent, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable Requirement
of Law. The Administrative Agent may only request (and the Loan Parties shall
only be responsible for the costs and expenses of) one (1) Inventory and
Compression Units appraisal during any 12‑month period and one (1) additional
Inventory and Compression Units appraisal (for the total of two (2) such
Inventory and Compression Units appraisals during any 12‑month period) conducted
at any time after Availability falls below $100,000,000. Notwithstanding the
foregoing, there shall be no limitation on the number or frequency of Inventory
and Compression Units appraisals conducted by such independent appraisal firm if
a Specified Event of Default has occurred and is continuing and Loan Parties
shall be responsible for the reasonable costs and expenses of all such
appraisals conducted while a Specified Event of Default has occurred and is
continuing.
Section 5.13    Deposit Accounts; Cash Management.
(a)    Each Loan Party and each Restricted Subsidiary will maintain a Lender or,
as of any date, any Person that was a Lender during the 365-day period prior to
such date, as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of its business.
(b)    All cash, checks or other similar payments relating to or constituting
payments made in respect of Receivables (as defined in the Security Agreement)
of the Loan Parties shall be deposited into a Collateral Deposit Account (as
defined in the Security Agreement) in accordance with the terms and conditions
of the Security Agreement and the other Loan Documents; provided that, prior to
the commencement of the first Cash Dominion Trigger Period, and subject to the
immediately succeeding sentence, payments in respect of Receivables owed by
Persons that are existing Account Debtors of the Loan Parties prior to the
Effective Date may be deposited into the AROC‑WF Account, in each instance,
subject to the terms, conditions and requirements of the AROC-WF Cash Management
Agreement. Notwithstanding the foregoing proviso, not later than thirty (30)
days after the commencement of the first Cash Dominion Trigger Period, the Loan
Parties


96
US 4894648v.16

--------------------------------------------------------------------------------





shall direct all of their Account Debtors to make all payments made in respect
of Receivables to one or more Collateral Deposit Accounts as set forth in
Section 7.1 of the Security Agreement and cease making payments to the AROC-WF
Account, and for the avoidance of doubt, at all times thereafter (regardless of
whether any Cash Dominion Trigger Period is in effect) the Loan Parties shall
continue to provide such directions to their Account Debtors to make all
payments to one or more Collateral Deposit Accounts as set forth in Section 7.1
of the Security Agreement.
(c)    Each Loan Party that is party to the Cash Management Agreements shall
comply with the terms and conditions thereof, including, without limitation, the
transfer requirements in Article III thereof and the reporting requirements in
Article IV thereof.
(d)    Each Loan Party acknowledges and agrees that upon the commencement of a
Cash Dominion Trigger Period, the Administrative Agent shall be entitled to
deliver a First Trigger Notice, an APLP Agent Dominion Notice and a Second
Trigger Notice (each as defined in the AROC-WF Account Cash Management
Agreement), as applicable, under the AROC-WF Account Cash Management Agreement.
Section 5.14    Additional Collateral; Further Assurances; Unrestricted
Subsidiaries.
(a)    Upon the formation or acquisition of any Significant Domestic Subsidiary,
each Loan Party will cause each such Significant Domestic Subsidiary within
forty-five (45) days from its creation or acquisition (or such longer time
period as the Administrative Agent may agree in its sole discretion) and subject
to applicable Requirements of Law, to become a Subsidiary Guarantor by executing
a Joinder Agreement. Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, in any
property of such Loan Party which constitutes Collateral. If as of the last day
of any fiscal quarter, the aggregate EBITDA of the Domestic Subsidiaries which
are not Guarantors (the “Excluded Subsidiaries”) exceeds 10% of the EBITDA of
APLP and its Restricted Subsidiaries, the Borrower shall, within ten (10) days
of delivery of the financial statements required to be delivered for such fiscal
period pursuant to Section 5.01(a) or 5.01(b), as applicable, cause additional
Subsidiaries to become Guarantors by executing a Joinder Agreement to the extent
necessary for the aggregate EBITDA of the Excluded Subsidiaries to account for
less than 10% of the EBITDA of APLP and its Restricted Subsidiaries; provided,
further, that EBITDA for all purposes under this definition shall be calculated
for the most recently ended period of four consecutive fiscal quarters.
(b)    Subject to and in accordance with the limitations set forth in the
Security Agreement, each Loan Party will cause the issued and outstanding Equity
Interests of each of its Restricted Subsidiaries to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, pursuant to
the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request.


97
US 4894648v.16

--------------------------------------------------------------------------------





(c)    Without limiting the foregoing, but subject to the limitation set forth
herein and in the Security Agreement, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.
(d)    Subject to the limitations set forth in the Security Agreement, if any
material assets are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will (i) promptly notify the Administrative Agent thereof and, if
requested by the Administrative Agent, cause such assets to be subjected to a
Lien securing the Secured Obligations and (ii) take, and cause each applicable
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.
(e)    The provisions of this Section 5.14 need not be satisfied with respect to
Excluded Assets (as defined in the Security Agreement).
(f)    Unless designated as an Unrestricted Subsidiary in accordance with this
paragraph, each Subsidiary of APLP shall be classified as a Restricted
Subsidiary. The Borrower may designate by written notification thereof to the
Administrative Agent any Subsidiary (other than the Borrower or any Significant
Domestic Subsidiary under clause (a), (b) or (c) of the definition therein) as
an Unrestricted Subsidiary at any time if (i) prior, and after giving effect, to
such designation (including after giving effect to the reclassification of any
Investments in, Indebtedness of, and/or Liens on the assets of, such
Subsidiary), no Event of Default exists, (ii) such designation is deemed to be
an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the applicable Loan Party’s
direct and indirect ownership interest in such Subsidiary and such Investment
would be permitted to be made at the time of such designation under Section 6.04
and (iii) such Subsidiary is not a guarantor of any Senior Notes or any other
Indebtedness (other than of such Unrestricted Subsidiary’s own Subsidiaries) in
excess of $10,000,000.
(g)    If the Borrower desires to designate any Subsidiary which is then an
Unrestricted Subsidiary to be a Restricted Subsidiary after the date hereof, the
Borrower shall cause such Person to comply with Section 5.14(c), at which time
such Subsidiary shall cease to be an “Unrestricted Subsidiary” and shall become
a “Restricted Subsidiary” for purposes of this Agreement and the other Loan
Documents without any amendment, modification or other supplement to any of the
foregoing.


98
US 4894648v.16

--------------------------------------------------------------------------------





(h)    The Loan Parties will cause the management, business and affairs of APLP
and its Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
balance sheets and income statements of Unrestricted Subsidiaries to creditors
and potential creditors thereof (to the extent required hereunder) and by not
permitting properties of Unrestricted Subsidiaries to be commingled with those
of the Loan Parties) so that each Unrestricted Subsidiary that is a corporation
will be treated as a corporate entity separate and distinct from APLP and its
Restricted Subsidiaries. The Loan Parties will not permit any Unrestricted
Subsidiary to hold any Equity Interest in, or any Indebtedness of, APLP, the
Borrower or any Restricted Subsidiary.
Section 5.15    Post-Closing Items. Notwithstanding anything to the contrary set
forth herein or in any other Loan Document, to the extent not delivered on the
Effective Date, within ninety (90) days of the Effective Date (as such period
may be extended by the Administrative Agent in its sole discretion), the Loan
Parties shall deliver or cause to be delivered to Administrative Agent each
Deposit Account Control Agreement required to be provided pursuant to
Section 4.13 of the Security Agreement.
ARTICLE VI    

NEGATIVE COVENANTS
Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:
Section 6.01    Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    the Secured Obligations;
(b)    the Senior Notes in an aggregate amount not to exceed the aggregate
principal amount of the Senior Notes as of the date hereof and any Refinance
Indebtedness in respect thereof;
(c)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings, replacements and any other
modifications of any such Indebtedness in accordance with clause (g) hereof;
(d)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any other Loan Party shall be subject to Section 6.04
and (ii) Indebtedness of any Loan Party to any Restricted Subsidiary that is not
a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;
(e)    Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees


99
US 4894648v.16

--------------------------------------------------------------------------------





by the Borrower or any other Loan Party of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (e) shall be subordinated to the
Secured Obligations on terms no less favorable to the Lenders as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;
(f)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any assets (whether or
not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (g) below; provided that (i) such Indebtedness is
incurred prior to or within one hundred eighty (180) days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) together with any
Refinance Indebtedness in respect thereof permitted by clause (g) below, shall
not exceed $50,000,000 at any time outstanding;
(g)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any
Indebtedness described in clauses (b), (e), (f), (j), (l), (q) or (u) hereof
(such Indebtedness being referred to herein as the “Original Indebtedness”);
provided that (i) such Refinance Indebtedness does not increase the principal
amount of the Original Indebtedness except by (A) an amount equal to unpaid
accrued interest and premiums (including tender and call premiums) thereon plus
underwriting discounts and other reasonable and customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with the relevant refinancing, refunding or
replacement, (B) an amount equal to any existing commitments unutilized
thereunder and (C) any additional amount otherwise permitted to be incurred
pursuant to this Section 6.01 (which shall constitute a usage of such other
permitted amount and  if such additional Indebtedness is secured, the Lien
securing such Refinance Indebtedness satisfies the applicable requirements of
Section 6.02), (ii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness unless the addition
of another obligor was required by the terms of the Original Indebtedness
(without giving effect to any amendments to such Original Indebtedness entered
into in contemplation of or in connection with such Refinance Indebtedness),
(iii) in the case of Refinance Indebtedness with respect to clauses (b), (e),
(j), (l) and/or (u), such Refinance Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
relevant Original Indebtedness, (iv) the terms of any Refinance Indebtedness
with an original principal amount in excess of the Threshold Amount (excluding
pricing, fees, premiums, rate floors, optional prepayment or redemption terms)
(and, if applicable, subordination terms) are not, taken as a whole (as
reasonably determined by the Borrower), more favorable to the lenders providing
such Indebtedness than those applicable to the relevant Original Indebtedness
(other than any covenants or any other provisions applicable only to periods
after the Maturity Date as of such date of issuance or any covenants or
provisions which are then current market terms for the applicable type of
Indebtedness (as determined in good faith by the Borrower)) and (v) if such
Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the


100
US 4894648v.16

--------------------------------------------------------------------------------





terms and conditions of such Refinance Indebtedness must include subordination
terms and conditions that are, taken as a whole, at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;
(h)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(i)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(j)    Subordinated Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding;
(k)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof and any Indebtedness assumed in connection with the acquisition of any
assets; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or the
acquisition of such assets and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (k), together with any Refinance
Indebtedness in respect thereof permitted by clause (g) above, shall not exceed
$50,000,000 at any time outstanding;  
(l)    other unsecured Indebtedness, so long as both before and immediately
after giving effect to the incurrence thereof, (w) no Default or Event of
Default shall have occurred and be continuing and (y) the Borrower shall be in
compliance (on a pro forma basis) with the each of the covenants in Section
6.12;
(m)    Indebtedness arising out of the creation of any Lien (other than Liens
securing debt for borrowed money) permitted by Section 6.02;
(n)    Guarantees in respect of Indebtedness otherwise permitted under this
Section 6.01;
(o)    Indebtedness under any Swap Agreement not entered into for speculative
purposes permitted by Section 6.07;
(p)    Banking Services Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;
(q)    Capital Lease Obligations in respect of any Sale and Lease Back
Transaction that is permitted under Section 6.06 and any Refinance Indebtedness
in respect thereof;
(r)    customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;


101
US 4894648v.16

--------------------------------------------------------------------------------





(s)    Indebtedness representing deferred compensation to directors, officers,
employees, members of management and consultants of APLP, the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(t)    Indebtedness in respect of letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
(u)    other Indebtedness of any Person, in an aggregate outstanding principal
amount that at the time of, and after giving effect to, the incurrence thereof,
together with any Refinance Indebtedness in respect thereof, would not exceed
$50,000,000; and
(v)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
described in paragraphs (a) through (u) above.
Section 6.02    Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary other than after-acquired property that is
affixed to or incorporated in the property covered by such Lien and the proceeds
and products thereof and (ii) such Lien shall secure only those obligations
which it secures on the date hereof, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(d)    Liens on assets acquired, constructed or improved by the Borrower or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (f) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within one hundred eighty (180) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such assets (together with the costs of any
maintenance or similar plan with respect thereto) and (iv) such Liens shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary, except that individual financings otherwise permitted to be secured
hereunder provided by one (1) Person (or its affiliates) may be cross
collateralized to other such financings provided by such Person (or its
affiliates);
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan


102
US 4894648v.16

--------------------------------------------------------------------------------





Party after the date hereof prior to the time such Person becomes a Loan Party;
provided, that (i) such Lien does not extend to the property of any Person other
than the Person acquired or formed to make such acquisition and the subsidiaries
of such Person (and the Equity Interests in such Person), except that individual
financings otherwise permitted to be secured hereunder provided by one
(1) Person (or its affiliates) may be cross collateralized to other such
financings provided by such Person (or its affiliates), and (ii) such Lien is
not created in contemplation of or in connection with such acquisition or
assumption;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by Section
6.06; and
(h)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary.
(i)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or the
Restricted Subsidiaries in the ordinary course of business and (ii) arising by
operation of law under Article 2 of the Uniform Commercial Code;
(j)    operating leases, subleases, licenses or sublicenses of property in the
ordinary course of business or rights reserved to or vested in any Person by the
terms of any operating lease, license, franchise, grant or permit held by the
Borrower or any Subsidiary or by a statutory provision to terminate any such
operating lease, license, franchise, grant or permit or to require periodic
payments as a condition to the continuance thereof;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(l)    Liens arising from precautionary UCC financing statements (or similar
filings under other applicable law) regarding operating leases or consignment or
bailee arrangements;
(m)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums thereof in an amount not to exceed the premiums of
such insurance policies;
(n)    any interest or title of a lessor, sublessor, licensor or sublicensee
under any leases, subleases, licenses or sublicenses entered into by APLP, the
Borrower or any Restricted Subsidiary in the ordinary course of business;
(o)    Liens (i) solely on any cash earnest money deposits or Permitted
Investments made by APLP, the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
acquisition or other Investment permitted hereunder


103
US 4894648v.16

--------------------------------------------------------------------------------





and (ii) consisting of an agreement to dispose of any property in a transaction
permitted under Section 6.05;
(p)    Liens on Equity Interests in joint ventures or Unrestricted Subsidiaries
that are permitted under Section 6.04 securing obligations of such joint venture
or Unrestricted Subsidiaries, as applicable and customary rights of first
refusal and tag, drag and similar rights in joint venture agreements entered
into in the ordinary course of business; and
(q)    other Liens with respect to property or assets of the Borrower or any
Subsidiaries; provided that the aggregate principal amount of the Indebtedness
or other obligations secured by such Liens does not exceed $50,000,000 at any
time outstanding.
Notwithstanding the foregoing, none of the Liens permitted pursuant to
this Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other
than those permitted under clause (a), (c) and (d) of the definition of
Permitted Encumbrances and clause (a) and (l) above and (2) Inventory or
Compression Units, other than those permitted under clauses (a), (b), (c) and
(d) of the definition of Permitted Encumbrances and clause (a), (k) and (l)
above.
Section 6.03    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, so long as at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (i) any Restricted Subsidiary of the Borrower may merge into the
Borrower in a transaction in which the Borrower is the surviving entity, (ii)
any Loan Party (other than the Borrower) may merge into any other Loan Party in
a transaction in which the surviving entity is a Loan Party, (iii) APLP or the
Borrower may merge into or consolidate with any Person, so long as APLP or the
Borrower, as applicable, is the surviving entity, (iv) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve if the Person that owns such
Restricted Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Restricted Subsidiary and is not
materially disadvantageous to the Lenders, (v) any Loan Party (other than APLP
or the Borrower) or any Restricted Subsidiary may merge or consolidate with any
Person to effectuate a disposition permitted under Section 6.05, and (vi) any
Loan Party (other than APLP or the Borrower) or any Restricted Subsidiary may
merge or consolidate with any Person in order to effect an Investment permitted
pursuant to Section 6.04.
(b)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
engage in any business other than businesses of the type conducted by APLP and
its Restricted Subsidiaries on the date hereof and businesses incidental,
complementary, ancillary or reasonably related thereto.
(c)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
change its fiscal year from the basis in effect on the Effective Date, without
the prior written consent of the Administrative Agent.
(d)    No Loan Party will change the accounting basis upon which its financial
statements are prepared, except as required by GAAP, without the prior written
consent of the Administrative Agent.


104
US 4894648v.16

--------------------------------------------------------------------------------





Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Restricted Subsidiary to, make any
Investment except:
(a)    Permitted Investments and Investments that were Permitted Investments
when made, subject to control agreements in favor of the Administrative Agent
for the benefit of the Secured Parties or otherwise subject to a perfected
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties to the extent required by Section 4.13 of the Security
Agreement;
(b)    Investments in existence on the date hereof and described in
Schedule 6.04;
(c)    Investments by APLP in the Borrower and by the Borrower and the
Restricted Subsidiaries in Equity Interests in their respective Subsidiaries,
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Security Agreement and (ii) the aggregate amount of
Investments by Loan Parties in Unrestricted Subsidiaries (together with
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $25,000,000 at any time outstanding;
(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Restricted Subsidiary to a Loan Party or any other Subsidiary, provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Unrestricted Subsidiaries
(together with outstanding Investments permitted under clause (ii) to the
proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $25,000,000 at any time
outstanding;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Unrestricted Subsidiaries
that is Guaranteed by any Loan Party (together with outstanding Investments
permitted under clause (ii) to the proviso to Section 6.04(c) and outstanding
intercompany loans permitted under clause (ii) to the proviso to Section
6.04(d)) shall not exceed $25,000,000 at any time outstanding;
(f)    loans or advances made by a Loan Party to its employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $10,000,000
in the aggregate at any one time outstanding;
(g)    (i) Accounts, security deposits and prepayments arising and trade credit
granted in the ordinary course of business and (ii) notes payable, or stock or
other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business;
(h)    Investments in the form of Swap Agreements permitted by Section 6.07;


105
US 4894648v.16

--------------------------------------------------------------------------------





(i)    Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a permitted acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(j)    Investments received in connection with the disposition of assets
permitted by Section 6.05; and
(k)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(l)    Permitted Acquisitions;
(m)    Investments consisting of Indebtedness, Liens, mergers, consolidations,
Dispositions, Sale and Lease-Back Transactions, prepayments and repurchases of
Indebtedness and Affiliate transaction permitted under Section
6.01, 6.02, 6.03, 6.06, 6.08(b) and 6.09;
(n)    other Investments by the Borrower or any Restricted Subsidiary in an
outstanding aggregate amount not to exceed $20,000,000
(o)    Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;
(p)    Investments to the extent the consideration paid therefor by any Loan
Party or any Restricted Subsidiary consists solely of Equity Interests of APLP;
(q)    acquisitions of obligations of one (1) or more directors, officers,
employees, members or management or consultants of APLP, the Borrower or its
Subsidiaries in connection with such Person’s acquisition of Equity Interests of
APLP, so long as no cash is actually advanced to such Persons in connection with
the acquisition of any such obligations;
(r)    Guarantees of leases (other than Capital Lease Obligations) or of other
obligations not constituting Indebtedness, in each case in the ordinary course
of business; and
(s)    any other Investments so long as the Payment Conditions shall have been
satisfied with respect to such Investment.
For purposes of this Section 6.04, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
otherwise constitutes an Investment (but excluding any increase in the form of
payment in kind interest or dividends), without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).


106
US 4894648v.16

--------------------------------------------------------------------------------





Section 6.05    Asset Sales. No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04), except:
(a)    sales, transfers and dispositions of (i) Inventory or Compression Units
in the ordinary course of business and (ii) used, obsolete, worn out or surplus
Equipment or property in the ordinary course of business;
(b)    sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;
(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
(d)    sales, transfers and dispositions of Permitted Investments;
(e)    Sale and Leaseback Transactions permitted by Section 6.06;
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;
(g)    dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;
(h)    the lapse or abandonment (including failure to maintain) in the ordinary
course of business of any registrations or applications for registration of any
(i) registered intellectual property of any Loan Party or any Restricted
Subsidiary that are not used, or cease to be used, in the business of any Loan
Party or any Restricted Subsidiary, or (ii) immaterial intellectual property
rights that in the reasonable good faith judgment of the respective owner is no
longer economically practicable or commercially desirable to maintain or use in
the business of the respective owner (taken as a whole);
(i)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section, so long as the Payment Conditions shall have been satisfied with
respect to such sale, transfer or other disposition;
(j)    dispositions of assets pursuant to like-kind exchanges entered into with
AROC the consideration of which is equal to the fair market value of the
exchanged assets and on terms and conditions not materially less favorable to
the Borrower or the applicable Loan Party or Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;


107
US 4894648v.16

--------------------------------------------------------------------------------





(k)    Liens permitted by Section 6.02, Investments permitted by Section 6.04
and Restricted Payments permitted by Section 6.08(a);
(l)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such sale, transfer, lease or other disposition are
promptly applied to the purchase price of such replacement property;
(m)    dispositions of real property in the ordinary course of business in
connection with relocation activities for directors, officers, employees,
members of management, or consultants of APLP, the Borrower and the Restricted
Subsidiaries;
(n)    terminations of Swap Agreements;
(o)    dispositions of Unrestricted Subsidiaries;
(p)    any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business; and
(q)    any other dispositions not permitted hereby; provided that the aggregate
principal amount of such dispositions does not exceed $25,000,000 during any
fiscal year;
provided that all sales, transfers, leases and other dispositions permitted
hereby (x) other than those permitted by paragraphs (b), (c), (h) and (f) above,
shall be made for fair value and (y) other than those permitted by
paragraphs (b), (f), (h), (j), (k), (l), (m), (n), (o) and (p) above, shall be
for at least 75% cash consideration.
Section 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and substantially contemporaneously or thereafter rent or lease from
the transferee such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred
(a “Sale and Leaseback Transaction”), provided that a Sale and Leaseback
Transaction shall be permitted (a) with respect to property (i) owned by APLP,
the Borrower or any Domestic Subsidiary which is a Restricted Subsidiary
(A) that is acquired, leased, repaired or improved after the Effective Date, in
each case, in exchange for cash consideration in an amount not less than the
fair value of such fixed or capital asset so long as such Sale and Lease-Back
Transaction is consummated within 180 days of the acquisition, lease, repair or
improvement of such property or (B) the disposition of such property shall be
permitted by Section 6.05(i) or (q) or (ii) owned by any Foreign Subsidiary
which is a Restricted Subsidiary regardless of when such property was acquired
or (b) with respect to any property owned by APLP, the Borrower or any Domestic
Subsidiary which is a Restricted Subsidiary, such disposition is permitted by
Section 6.05 at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, such lease is otherwise
permitted under this Agreement.


108
US 4894648v.16

--------------------------------------------------------------------------------





Section 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any Restricted Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from floating to fixed rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.
Section 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, except
(i)    each of APLP and the Borrower may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock;
(ii)    Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests;
(iii)    APLP and the Borrower may pay operating expense reimbursements
consistent with past practice as set forth in the APLP Partnership Agreement and
the Omnibus Agreement, in each case as in effect on the date hereof;
(iv)    APLP may purchase, redeem or otherwise acquire for value any of its
Equity Interests held by any current or former officers, directors or employees
of APLP, any of the Restricted Subsidiaries or any of their respective
Affiliates in connection with the exercise or vesting of any equity compensation
(including, without limitation, stock options, restricted stock and phantom
stock) in order to satisfy any tax withholding obligation with respect to such
exercise or vesting;
(v)    so long as there exists no Event of Default, any Loan Party may make
Restricted Payments; provided that the aggregate amount made during any fiscal
year does not exceed $20,000,000; and
(vi)    any Loan Party may make other Restricted Payments, so long as the
Payment Conditions shall have been satisfied with respect to such Restricted
Payment.
(b)    No Loan Party will, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(i)    payment of the Obligations;


109
US 4894648v.16

--------------------------------------------------------------------------------





(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of any Subordinated Indebtedness prohibited by the
subordination provisions thereof;
(iii)    payments of Refinance Indebtedness to the extent permitted by Section
6.01;
(iv)    payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
(v)    payments or prepayments, so long as the Payment Conditions shall have
been satisfied with respect thereto;
(vi)    payments made as part of an applicable high yield discount obligation
catch-up payment; and
(vii)    payments (A) made in exchange for, or with proceeds of any issuance of,
Equity Interests (which are not Disqualified Capital Stock) of APLP, the
Borrower and/or any Restricted Subsidiary and/or any capital contribution in
respect of Equity Interests (which are not Disqualified Capital Stock) of APLP,
the Borrower or any Restricted Subsidiary, (B) made as a result of the
conversion of all or any portion of any such Indebtedness into Equity Interests
(which are not Disqualified Capital Stock) of APLP, the Borrower and/or any
Restricted Subsidiary and (C) to the extent constituting a restricted payment,
payment-in-kind interest with respect to any such Indebtedness.
Section 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not materially less favorable to such Loan Party or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among APLP, the Borrower and any Restricted
Subsidiary not involving any other Affiliate, (c) any Investment permitted by
Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted under Section
6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans or
advances to employees, officers or directors (or equivalent managers) permitted
under Section 6.04, (g) the payment of reasonable fees to directors (or
equivalent managers) of APLP, the Borrower or any Restricted Subsidiary who are
not employees of APLP, the Borrower or any Restricted Subsidiary, and
compensation (including employment agreements) and employee benefit arrangements
paid to, and indemnities and expense reimbursements provided for the benefit of,
directors, officers or employees of APLP, the Borrower or its Restricted
Subsidiaries in the ordinary course of business and (h) any issuances of Equity
Interests not otherwise prohibited hereunder, (i) the Omnibus Agreement, (j) any
transactions with Affiliates if such transactions have been approved by APLP’s
conflicts committee pursuant to the procedures set forth in the APLP Partnership
Agreement, (k) Guarantees permitted by Section 6.01 and (l) transactions with
customers, clients, suppliers or joint ventures for the purchase or sale of
goods and services entered into in the ordinary course of business.


110
US 4894648v.16

--------------------------------------------------------------------------------





Section 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets in favor of the Administrative Agent to secure the Secured
Obligations, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 and any extensions, renewals or replacements of any
contracts or agreements permitted hereunder; provided that such prohibitive
terms of such contract or agreement are no more restrictive than the terms
reflected in such contract or agreement existing as of the Effective Date,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or
assets to be sold pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold or assets
to be sold and such sale is permitted hereunder, (iv)  the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or any assets which are the subject of
a Lien permitted by Section 6.02 if such restrictions or conditions apply only
to the property or assets securing such Indebtedness or obligation,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vi) any
agreement in effect at the time any Person becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary and (vii) any agreement entered into by a Foreign Subsidiary or joint
venture.
Section 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness (except as
permitted by the subordination terms relating hereto) or the Senior Notes except
in connection with any Refinance Indebtedness thereto, (b) its charter, articles
or certificate of incorporation or organization, by-laws, operating, management
or partnership agreement or other organizational or governing documents or
(c) the Omnibus Agreement, in each case to the extent any such amendment,
modification or waiver would be adverse to the Lenders.
Section 6.12    Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, as of the end of any fiscal quarter commencing with the fiscal
quarter ending March 31, 2017, to be less than 2.50 to 1.00.
(b)    Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio, as of the end of any fiscal quarter, to be greater than the ratio set
forth below opposite each such period:


111
US 4894648v.16

--------------------------------------------------------------------------------





Period
Total Leverage Ratio
Each fiscal quarter ending March 31, 2017 through December 31, 2017
5.95 to 1.00
Each fiscal quarter ending March 31, 2018 through December 31, 2018
5.75 to 1.00
The fiscal quarters ending March 31, 2019 and June 30, 2019
5.50 to 1.00
Each fiscal quarter thereafter
5.25 to 1.00

; provided, that if a Specified Acquisition occurs during any fiscal quarter
ending on or after June 30, 2019, APLP may increase its Total Leverage Ratio to
be no greater than 5.50 to 1.00 for such fiscal quarter and the first two fiscal
quarters after the fiscal quarter in which such Specified Acquisition occurs.
(c)    Senior Secured Leverage Ratio. The Borrower will not permit the Senior
Secured Leverage Ratio of APLP and its Restricted Subsidiaries, as of the end of
any fiscal quarter, commencing with the fiscal quarter ending March 31, 2017, to
be greater than 3.50 to 1.00.
ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially false or misleading
when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) 5.08 or 5.14(a) or in Article VI;


112
US 4894648v.16

--------------------------------------------------------------------------------





(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute an
Event of Default under another Section of this Article) or any other Loan
Document, and (i) in the case of the failure to deliver any Borrowing Base
Certificate required to be delivered pursuant to Section 5.01(d), such failure
shall continue unremedied for a period of two (2) Business Days after its due
date, or (ii) in any other case, such failure shall continue unremedied for a
period of thirty (30) days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of the Required Lenders) if such breach relates to terms
or provisions of any other Section of this Agreement;
(f)    any Loan Party or any material Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, and such failure shall extend beyond any applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
of any Loan Party or any material Restricted Subsidiary becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but in any event only after the expiration of
any applicable cure or grace periods) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by Section 6.05;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or Restricted Subsidiary or for a substantial part of its
assets, (iv) make a general assignment for the benefit of creditors or (v) take
any action expressly for the purpose of effecting any of the foregoing;


113
US 4894648v.16

--------------------------------------------------------------------------------





(j)    any Loan Party or Restricted Subsidiary shall become unable, admit in
writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $30,000,000 shall be rendered against any Loan Party, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or
Restricted Subsidiary to enforce any such judgment; or (ii) any Loan Party or
Restricted Subsidiary shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
(l)    an ERISA Event or other event or condition with respect to a Plan,
Multiemployer Plan or retiree medical benefit arrangement shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events or other events and conditions that have occurred, could reasonably
be expected to result in liability of APLP and its Restricted Subsidiaries in an
aggregate amount exceeding $30,000,000 for all periods;
(m)    a Change in Control shall occur;
(n)    the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
in each case except in accordance with its terms, or any Loan Guarantor shall
fail to comply with any of the terms or provisions of the Loan Guaranty or any
Obligation Guaranty to which it is a party, or any Loan Guarantor shall deny in
writing that it has any further liability under the Loan Guaranty or any
Obligation Guaranty to which it is a party, or shall give written notice to such
effect, including, but not limited to notice of termination delivered pursuant
to Section 10.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;
(o)    except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien, except to the extent (w) any such loss of perfection or priority results
from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Agreement or (y) such loss of perfected security interest may be
remedied by the filing of appropriate documentation without the loss of priority
and such loss is promptly remedied by such filing; or
(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing that any provision of any of the Loan


114
US 4894648v.16

--------------------------------------------------------------------------------





Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as expressly otherwise set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Section 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States, each of the Lenders
and the Issuing Bank hereby grants to the Administrative Agent any required
powers of attorney to execute any Collateral Document governed by the laws of
such jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender and the Issuing Bank), and the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions, other than this Section 8.01 and Section 8.06. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an


115
US 4894648v.16

--------------------------------------------------------------------------------





administrative relationship between independent contracting parties. The
Administrative Agent alone shall be authorized to determine whether any Accounts
or Inventory constitute Eligible Accounts or Eligible Inventory, whether to
impose or release any Reserve, or whether any conditions to funding or to
issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate the Administrative Agent
from liability to any Lender for any error in judgment.
Section 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
Section 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Requirements of Law and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any
Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


116
US 4894648v.16

--------------------------------------------------------------------------------





Section 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
Section 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by giving ten (10) days prior written notice to the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with (and with the
consent thereof, not to be unreasonably withheld) the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a Lender, or if no Lender
accepts such role, a bank or an Affiliate of any such bank, in each case that is
organized under the laws of the United States or any state or district thereof,
has a combined capital surplus of at least $1,000,000,000. Upon the acceptance
of its appointment as Administrative Agent hereunder by its successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent without further action shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security


117
US 4894648v.16

--------------------------------------------------------------------------------





interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.18(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above and the Administrative Agent
shall continue to be subject to the obligations of Section 9.12 for a period of
one (1) year after such resignation.
Section 8.07    Non-Reliance.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon


118
US 4894648v.16

--------------------------------------------------------------------------------





the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel and that the Administrative Agent undertakes no obligation to
update, correct or supplement the Reports; (iv) it will keep all Reports
confidential and strictly for its internal use, not share the Report with any
Loan Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (v) without limiting the generality of any other indemnification
provision contained in this Agreement, (A) it will hold the Administrative Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any extension of credit that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender. Except for notices, reports and other documents expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of the
Administrative Agent or its Affiliates.
Section 8.08    Other Agency Titles. The lead arrangers, documentation agents
and syndication agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as lead arrangers, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
Section 8.09    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a)  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any


119
US 4894648v.16

--------------------------------------------------------------------------------





Person as collateral security for the Secured Obligations, the Administrative
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.
Section 8.10    Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.
ARTICLE IX    

MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)    if to any Loan Party, to the Borrower at:
16666 Northchase Drive
Houston, Texas 77060
Attention:    Treasurer
Facsimile No:    (281) 836-8949
With a copy to:

General Counsel
Facsimile No: (281) 836-8953
(ii)    if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention:    Jon Eckhouse
Facsimile No:    214-965-2594
(iii)    if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.


120
US 4894648v.16

--------------------------------------------------------------------------------





All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or three Business Days after dispatch if sent by certified
or registered mail, in each case delivered, sent or mailed (properly addressed)
to the relevant party as provided in this Section 9.01 or in accordance with the
latest, (B) sent by facsimile shall be deemed to have been given when sent,
provided that if not given during normal business hours of the recipient, such
notice or communication shall be deemed to have been given at the opening of
business on the next Business Day of the recipient, or (C) delivered through
Electronic Systems to the extent provided in paragraph (b) below shall be
effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto; it being understood and agreed that the Borrower may provide any
such notice to the Administrative Agent as recipient on behalf of itself, the
Swingline Lenders, each Issuing Bank and each Lender.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom


121
US 4894648v.16

--------------------------------------------------------------------------------





from viruses or other code defects, is made by any Agent Party in connection
with the Communications or any Electronic System. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
Section 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(w) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or (y) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender) (it being understood that a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an increase or extension of any Commitment), (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) adversely affected thereby (but not by virtue of a waiver of
any condition precedent, Default, Event of Default or mandatory prepayment or
change to a financial ratio or definition applicable thereto); provided that any
waiver or reduction of a post-default increase in the interest or fees payable
hereunder shall be effective with the consent of the Required Lenders


122
US 4894648v.16

--------------------------------------------------------------------------------





(and shall not require the consent of each adversely affected Lender),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) adversely affected thereby (in each case, other than any
extension of not more than one (1) Business Day for administrative reasons
agreed by the Administrative Agent); provided that any Lender, upon the request
of the Borrower, may extend the final expiration of its Commitment without the
consent of any other Lender in accordance with Section 2.10, (iv) change Section
2.19(b) or (d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Revolving Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) release all or substantially all of the value of the
Guarantees of the Secured Obligations (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), (viii) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender) or (ix) amend Section 2.09(d) to permit the reduction of the
Revolving Commitments of any Class in any manner other than ratably among the
Lenders in such Class in accordance with their respective Revolving Commitments
without the written consent of each Lender in such Class; provided, further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any
amendment to Section 2.21 shall require the consent of the Administrative Agent,
the Issuing Bank and the Swingline Lender); provided, further that no such
agreement shall amend or modify the provisions of Section 2.07 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
(c)    The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall, release (A) any
Guarantor from the Guarantees upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary or
upon any Restricted Subsidiary becoming an Unrestricted Subsidiary and (B) any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(1) upon the Termination Date, (ii) constituting property being sold or disposed
of if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent


123
US 4894648v.16

--------------------------------------------------------------------------------





may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII or (v) of any Restricted Subsidiary which has
been designated as an Unrestricted Subsidiary in accordance with the terms of
this Agreement. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $50,000,000 during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrower as to
the value of any Collateral to be so released, without further inquiry). In
connection with any termination or release requested pursuant to this Section
9.02, the Administrative Agent shall execute and deliver to any Loan Party, at
such Loan Party’s expense, upon receipt of an officer’s certificate certifying
that such transaction or event was permitted hereunder, all documents that such
Loan Party shall request to evidence such termination or release, and shall file
(or authorize such Loan Party to file) any termination statements in respect of
Uniform Commercial Code financing statements (or similar filings under
applicable law). Each of the Secured Parties irrevocably authorizes the
Administrative Agent to effect the releases set forth in this Section 9.02. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than an Ineligible Institution) which is reasonably
satisfactory to the Borrower, the Administrative Agent and the Issuing Bank
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (A) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.16 and 2.18, and (B) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.17 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
Each party hereto agrees that an assignment required pursuant to this Section
may be effected pursuant


124
US 4894648v.16

--------------------------------------------------------------------------------





to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee and that the affected Lender required to make such
assignment need not be a party thereto.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to (i) cure any ambiguity,
omission, mistake, defect, inconsistency, obvious error or any error or omission
of a technical nature or any necessary or desirable technical change, (ii) cause
any Collateral Document to comply with any Requirements of Law or the advice of
counsel to the Administrative Agent or to be consistent with this Agreement
and/or the relevant other Loan Documents or (iii) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties.
Section 9.03    Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out-of-pocket
expenses of the Administrative Agent and its Affiliates, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein and
the preparation, execution, delivery and administration of the Loan Documents
and any amendment or waiver with respect thereto (including the reasonable and
documented fees, disbursements and other charges of counsel (but limited, in the
case of legal fees and expenses, to the reasonable fees, charges and
disbursements of one counsel to the Administrative Agent as counsel to the
Administrative Agent and its Affiliates and, solely in the case of an actual or
potential conflict of interest, one additional counsel to all affected parties,
taken as a whole and, if reasonably necessary, of one local counsel in any
relevant local jurisdiction to such Persons, taken as a whole)), and any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable and documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the reasonable
and documented fees, disbursements and other charges of counsel (but limited, in
the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders, taken as a whole and, solely in the case
of an actual or potential conflict of interest, one additional counsel to all
affected parties, taken as a whole and, if necessary, of one local counsel in
any relevant jurisdiction to such Persons, taken as a whole)), in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, reasonable and documented fees, costs and expenses
incurred in connection with:
(A)    subject to Section 5.12, appraisals;


125
US 4894648v.16

--------------------------------------------------------------------------------





(B)    subject to Section 5.06, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;
(C)    Taxes, fees and other charges for (1) lien and title searches prior to
the Effective Date and one set of searches following the Effective Date, and
title insurance and (2) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(D)    during the existence of an Event of Default, sums paid or incurred to
take any action required of any Loan Party under the Loan Documents that such
Loan Party fails to pay or take; and
(E)    during the existence of an Event of Default, forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the accounts and lock boxes, and costs and expenses of preserving and protecting
the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.19(c).
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental Taxes, liabilities and related reasonable
out-of-pocket expenses, including the reasonable and documented fees, charges
and disbursements of any counsel for any Indemnitee (but limited, in the case of
legal fees and expenses, to one counsel to all such Indemnitees, taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected Indemnitees, taken as a whole (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction to all
such Persons, taken as a whole and, solely in the case of any such an actual or
potential conflict of interest, one additional local counsel to all affected
Indemnitees taken as a whole, in each such relevant jurisdiction)), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or any Indemnitee or any Loan Party, and any claim for
patent, trademark, copyright or other intellectual property infringement),
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials in violation of
Environmental Law on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the


126
US 4894648v.16

--------------------------------------------------------------------------------





Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.18, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (w) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee or
the material breach of any Loan Document by such Indemnitee or any Related Party
or (y) arise out of any dispute solely among Indemnitees which do not arise out
of any act or omission of any Loan Party or any of its Subsidiaries (other than
any proceeding against the Administrative Agent solely in its capacity or in
fulfilling its role as the administrative agent hereunder). This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Loan Parties’ failure to pay any such amount shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto or any Indemnitee, (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than claims for gross negligence, willful
misconduct or material breach of this Agreement or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.


127
US 4894648v.16

--------------------------------------------------------------------------------





(f)    Each Indemnitee shall be obligated to refund or return any and all
amounts paid by a Loan Party under this Section 9.03 to such Indemnitee for any
losses, claims, damages, liabilities and expenses to the extent such Indemnitee
is not entitled to payment of such amounts in accordance with the terms hereof
as determined by a final non-appealable judgment of a court of competent
jurisdiction.
Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under clause (a), (b), (h) or (i) of
Article VII, has occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be


128
US 4894648v.16

--------------------------------------------------------------------------------





less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (1) an Assignment and Assumption or (2) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (w) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an


129
US 4894648v.16

--------------------------------------------------------------------------------





Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits and subject to the obligations
of Sections 2.16, 2.17, 2.18, 9.03 and 9.12). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section (except in the case of an Ineligible Institution,
in which case such assignment shall be null and void).
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, the Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(v)    Upon its receipt of (w) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right


130
US 4894648v.16

--------------------------------------------------------------------------------





to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 (subject to the requirements and limitations therein, including the
requirements under Section 2.18(f) and (g) (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.18(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (1) agrees to be subject to the provisions of Sections 2.19 and 2.20
as if it were an assignee under paragraph (b) of this Section; and (2) shall not
be entitled to receive any greater payment under Section 2.16 or 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.20(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to an Ineligible
Institution) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.


131
US 4894648v.16

--------------------------------------------------------------------------------





Section 9.05    Survival. To the extent permitted by applicable Requirements of
Law, all covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18, 9.03, 9.12
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, any Lender ceasing to be a Lender pursuant to the last sentence of
Section 2.10(b), the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent. THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE


132
US 4894648v.16

--------------------------------------------------------------------------------





PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
Section 9.07    Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon the prior approval of the Administrative Agent or the
Required Lenders, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of Texas, but giving effect to federal laws
applicable to national banks.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any U.S.
federal or Texas state court sitting in Harris County, Texas in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Texas state or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction to enforce its rights in the
Collateral (and the Loan Parties may respond thereto).
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this


133
US 4894648v.16

--------------------------------------------------------------------------------





Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Confidential
Information, except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case, such Person shall (i) to
the extent permitted by applicable Requirements of Law, inform the Borrower
promptly in advance thereof and (ii) except with respect to any audit or
examination conducted by bank regulatory authorities, use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment, (c) to the extent required by any Requirement of Law or
by any subpoena or similar legal process, in which case, such Person shall,
except with respect to any audit or examination conducted by bank accountants or
any Governmental, Authority exercising examination, governmental or regulatory
authority, (i) to the extent permitted by applicable Requirements of Law, inform
the Borrower promptly in advance thereof and (ii) except with respect to any
audit or examination conducted by bank regulatory authorities, use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this


134
US 4894648v.16

--------------------------------------------------------------------------------





Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower or
(h) to the extent such Confidential Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis from a source other than the Borrower; provided that such Person, after
reasonable investigation, has no knowledge that such non-confidential source is
not subject to confidentiality obligations owing to any Loan Party. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Issuing
Bank and the Lenders shall continue to be subject to the obligations of this
Section 9.12 for a period of one (1) year after such Person is no longer a party
to this Agreement.
EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
Section 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither


135
US 4894648v.16

--------------------------------------------------------------------------------





the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.
Section 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
Section 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
Section 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.18    Marketing Consent. The Borrower hereby authorizes each Lender
and its Affiliates, at their respective sole expense, but without any prior
approval by the Borrower, to publish such tombstones and give such other
publicity to this Agreement as each may from time to time determine in its sole
discretion. The foregoing authorization shall remain in effect unless and until
the Borrower notifies JPMCB in writing that such authorization is revoked.
Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the


136
US 4894648v.16

--------------------------------------------------------------------------------





Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Loan Parties acknowledge and agree that: (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are arm’s
length commercial transactions between the Loan Parties and their Affiliates, on
the one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Loan Parties
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the Loan
Parties or any of their Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by law, the Loan Parties hereby waive and release any claims that they
may have against the Administrative Agent, each of the Lenders and their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE X    

LOAN GUARANTY


137
US 4894648v.16

--------------------------------------------------------------------------------





Section 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
Section 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
Section 10.03    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the occurrence of the
Termination Date), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


138
US 4894648v.16

--------------------------------------------------------------------------------





(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
Section 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
Section 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.
Section 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of


139
US 4894648v.16

--------------------------------------------------------------------------------





setoff) is rescinded, or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise (including
pursuant to any settlement entered into by a Secured Party in its discretion),
each Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Administrative Agent, the Issuing Bank and the Lenders
are in possession of this Loan Guaranty. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.
Section 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
Section 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.
Section 10.09    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
Section 10.10    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid


140
US 4894648v.16

--------------------------------------------------------------------------------





the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the
same proportion as such Loan Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
Termination Date, such Loan Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Loan
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.10 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.10 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.10 shall be exercisable upon the Termination
Date.
Section 10.11    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
Section 10.12    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.12 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.12 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section


141
US 4894648v.16

--------------------------------------------------------------------------------





10.12 constitute, and this Section 10.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(ii) of the Commodity Exchange Act.
(Signature Pages Follow)




142
US 4894648v.16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
ARCHROCK PARTNERS OPERATING LLC
By:
/s/ David S. Miller    

Name:
David S. Miller

Title:
Senior Vice President and Chief Financial Officer

OTHER LOAN PARTIES:
ARCHROCK PARTNERS, L.P.
By:
/s/ David S. Miller    

Name:
David S. Miller

Title:
Senior Vice President and Chief Financial Officer

ARCHROCK PARTNERS FINANCE CORP.
By:
/s/ David S. Miller    

Name:
David S. Miller

Title:
Senior Vice President and Chief Financial Officer

ARCHROCK PARTNERS LEASING LLC
By:
/s/ David S. Miller    

Name:
David S. Miller

Title:
Senior Vice President and Chief Financial Officer



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank, Swingline Lender and a Lender
By:
/s/ Andrew G. Ray    

Name:
Andrew G. Ray    

Title:
Authorized Officer    





SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Timothy P. Gebauer    

Name:
Timothy P. Gebauer

Title:
Director



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender


By:
/s/ Susan F. Reed     

Name:
Susan F. Reed

Title:
Senior Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender


By:
/s/ Kristan Spivey    

Name:
Kristan Spivey

Title:
Authorized Signatory



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







REGIONS BANK,
as a Lender


By:
/s/ Gregory Garbuz    

Name:
Gregory Garbuz

Title:
Director



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA,
as a Lender


By:
/s/ J. Frazell    

Name:
J. Frazell

Title:
Director



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a Lender


By:
/s/ Savo Bozic    

Name:
Savo Bozic

Title:
Authorized Signatory



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







COMPASS BANK,
as a Lender


By:
/s/ Michael Song    

Name:
Michael Song

Title:
Senior Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By:
/s/ James D. Weinstein    

Name:
James D. Weinstein

Title:
Managing Director



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







CITIBANK, N.A.,
as a Lender


By:
/s/ Saqeeb Ludhi    

Name:
Saqeeb Ludhi

Title:
Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:
/s/ Lincoln LaCour    

Name:
Lincoln LaCour

Title:
Assistant Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







PNC BANK NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Stephen Manto    

Name:
Stephen Manto

Title:
Senior Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







RAYMOND JAMES BANK N.A.,
as a Lender


By:
/s/ Alexander L. Rody    

Name:
Alexander L. Rody

Title:
Senior Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







CIT BANK, N.A.,
as a Lender


By:
/s/ Michael A. Robinson    

Name:
Michael A. Robinson

Title:
Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Lender


By:
/s/ Ryan Durkin    

Name:
Ryan Durkin

Title:
Authorized Signatory



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







CATERPILLAR FINANCIAL SERVICES CORPORATION,
as a Lender


By:
/s/ Robert Coon    

Name:
Robert Coon

Title:
Managing Director



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Daniel J. McCarthy    

Name:
Daniel J. McCarthy

Title:
Vice President



SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------







WOODFOREST NATIONAL BANK,
as a Lender


By:
/s/ Charles Stephenson    

Name:
Charles Stephenson

Title:
Senior Vice President









SIGNATURE PAGE TO CREDIT AGREEMENT
(ARCHROCK PARTNERS OPERATING LLC)
US 4894648V.16

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
Lender
Revolving Commitment
Percentage
JPMorgan Chase Bank, N.A.
$200,000,000
18.2%
Wells Fargo Bank, National Association
$105,000,000
9.5%
Bank of America, N.A.
$95,000,000
8.6%
Regions Bank
$95,000,000
8.6%
Royal Bank of Canada
$95,000,000
8.6%
The Bank of Nova Scotia
$95,000,000
8.6%
The Toronto-Dominion Bank, New York Branch
$75,000,000
6.8%
Citibank, N.A.
$50,000,000
4.5%
Branch Banking & Trust Company
$45,000,000
4.1%
CIT Bank, N.A.
$35,000,000
3.2%
PNC Bank, National Association
$35,000,000
3.2%
Compass Bank
$30,000,000
2.7%
Raymond James Bank, N.A.
$30,000,000
2.7%
Sumitomo Mitsui Banking Corporation
$30,000,000
2.7%
Goldman Sachs Bank USA
$25,000,000
2.3%
Caterpillar Financial Services Corporation
$20,000,000
1.8%
First Tennessee Bank, N.A.
$20,000,000
1.8%
Woodforest National Bank
$20,000,000
1.8%
Total
$1,100,000,000
100%





US 4894648V.16